                  Case 21-10527-JTD            Doc 11       Filed 03/08/21        Page 1 of 53




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )   Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )   (Joint Administration Requested)
                                                            )

    TX/PA DEBTORS’ MOTION PURSUANT TO SECTIONS 105, 361, 362, 363, 364, 503
       AND 507 OF THE BANKRUPTCY CODE SEEKING ENTRY OF INTERIM AND
     FINAL ORDERS (I) AUTHORIZING THE TX/PA DEBTORS TO OBTAIN SENIOR
      SECURED SUPERPRIORITY POSTPETITION FINANCING; (II) GRANTING (A)
      LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, AND (B)
       ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES; (III)
        AUTHORIZING THE USE OF CASH COLLATERAL; (IV) MODIFYING THE
    AUTOMATIC STAY; (V) SCHEDULING A FINAL HEARING; AND (VI) GRANTING
                              RELATED RELIEF

                  The above-captioned debtors and debtors in possession CarbonLite Recycling

Holdings, LLC (“TX Holdings”), CarbonLite Recycling, LLC (“Recycling”, and together with

TX Holdings, the “TX Debtors”), CarbonLite P Holdings, LLC (“PA Holdings”), CarbonLite P,

LLC (“CLP”, and together with PA Holdings, the “PA Debtors”, and together the TX Debtors,

the “TX/PA Debtors”, and collectively with the other above-captioned debtors and debtors in

possession, the “Debtors”) in these chapter 11 cases (the “Chapter 11 Cases”),2 respectfully state

as follows in support of this Motion (as defined below):




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
  Where applicable to the rights, remedies and protections sought in connection with the approval of the DIP
Facilities (defined below), references to the Chapter 11 Cases refer to the Chapter 11 Cases of the TX/PA Debtors.


DOCS_NY:42509.9
                   Case 21-10527-JTD            Doc 11          Filed 03/08/21   Page 2 of 53




                                                     Overview

                    1.      The TX/PA Debtors bring this financing motion (the “Motion”) 3 pursuant

to sections 105, 361, 362, 363, 364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), 503, and 507 of

title 11 of the United States Code (the “Bankruptcy Code”), rules 2002, 4001, 6003, 6004, and

9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 4001-2

and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of interim orders

(respectively, the “TX Interim Order”4 and the “PA Interim Order,”5 together, the “Interim

Orders”) and, following a final hearing, final orders (respectively, the “TX Final Order” and the

“PA Final Order”, and together, the “Final Orders”, and collectively with the Interim Orders, the

“DIP Orders”): (i) authorizing the TX/PA Debtors to obtain senior secured superpriority

postpetition financing pursuant to section 364 of the Bankruptcy Code, (ii) authorizing each of

the TX/PA Debtors to use cash collateral of the TX/PA Debtors, (iii) granting liens and

superpriority administrative expense claims, (iv) granting adequate protection to the Prepetition

Secured Parties (defined below), (v) modifying the automatic stay, (vi) scheduling a final

hearing, and (viii) granting related relief.6




3
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the applicable DIP
Orders or DIP Credit Agreements (each as defined below).
4
    The TX Interim Order is attached hereto as Exhibit A.
5
    The PA Interim Order is attached hereto as Exhibit B.
6
 For the avoidance of doubt, there are separate debtor-in-possession facilities for each of the TX Debtors and the
PA Debtors. The obligations under each facility will be secured by separate liens on the respective collateral and
will not be cross-collateralized.

                                                            2
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11       Filed 03/08/21    Page 3 of 53




                  2.    The Debtors commenced these cases in order to maximize their collective

going concern value for the benefit of all stakeholders. The Debtors intend to conduct a

marketing and sale process through these Chapter 11 Cases to preserve jobs and yield

distributions to their creditors. However, the TX/PA Debtors need financing and access to cash

collateral in order to maintain their operations and facilitate the sale and restructuring process.

                  3.    For the avoidance of doubt, only the TX/PA Debtors are seeking debtor-

in-possession financing and authorization to use cash collateral of the TX/PA Debtors by this

Motion. Concurrently herewith, Debtors CarbonLite Holdings, LLC (“Holdings”), CarbonLite

Sub-Holdings, LLC (“Sub-Holdings”), CarbonLite Industries LLC (“CL Industries”),

CarbonLite Pinnpack, LLC (“CL Pinnpack”), Pinnpack Packaging, LLC (“Pinnpack”),

CarbonLite PI Holdings LLC (“CA Holdings”), and Pinnpack P, LLC (“Pinnpack P”, and

collectively with Holdings, Sub-Holdings, CL Industries, CL Pinnpack, Pinnpack, and CA

Holdings, the “CA Debtors”) are seeking the Court’s approval to obtain separate debtor-in-

possession financing and authorization to use cash collateral of the CA Debtors to finance their

respective operations (the “CA DIP Motion”).

                  4.    The proceeds of the DIP Facilities (defined below) will be used to (a) pay

costs, fees, and expenses related to the Chapter 11 Cases of the TX/PA Debtors and in

connection with the DIP Facilities, including, without limitation, payments of interest, fees and

expenses owed to the DIP Lenders and the DIP Agents (each as defined below); (b) make

permitted adequate protection payments in respect of the Prepetition Obligations (as defined




                                                  3
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11       Filed 03/08/21   Page 4 of 53




below) as provided for in this Interim Order; and (c) provide financing for working capital and

general corporate purposes (including capital expenditures) of the TX/PA Debtors.

                  5.    The DIP Facilities present these estates with the best economic terms

available and provide the TX/PA Debtors with adequate liquidity to maintain operations in the

ordinary course and satisfy ongoing administrative expenses associated with the Chapter 11

Cases of the TX/PA Debtors.

                  6.    An immediate and ongoing need exists for the TX/PA Debtors to (a)

obtain the DIP Facilities in order to permit, among other things, the orderly continuation of the

operation of their business; (b) maintain vital business relationships with vendors, suppliers and

customers and to meet payroll obligations; and (c) satisfy other working capital, development,

and operational needs in order to maximize the value of their respective businesses and assets as

debtors in possession under chapter 11 of the Bankruptcy Code.             The TX/PA Debtors do

not have sufficient available resources of working capital to operate their businesses in the

ordinary course without post-petition financing and the use of cash collateral. The TX/PA

Debtors’ ability to maintain business relationships, pay employees, and otherwise fund

operations is essential to the TX/PA Debtors’ viability and to the preservation of the going

concern value of their businesses pending a sale of their assets or other restructuring.

                  7.    The TX/PA Debtors seek entry of the interim and final orders,

substantially in the forms of the Interim Orders and Final Orders (to be submitted at a later date):

                  a.    authorizing the TX Debtors to obtain senior secured postpetition term
                        financing on a superpriority basis in the aggregate principal amount of
                        $15.0 million (the “TX DIP Facility,” the commitments made under the
                        TX DIP Facility, the “TX DIP Commitments,” and the loans made under


                                                  4
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11       Filed 03/08/21    Page 5 of 53




                        the TX DIP Facility, the “TX DIP Loans”) on the terms and conditions
                        substantially in the form annexed hereto as Exhibit C (as the same may be
                        amended, restated, amended and restated, supplemented, waived,
                        extended, or otherwise modified from time to time, the “TX DIP Credit
                        Agreement,” together with any other related agreements, documents,
                        security agreements, pledge agreements, or intercreditor agreements,
                        including the TX Interim Order and the TX Final Order, collectively, the
                        “TX DIP Documents”), by and among Recycling (the “TX Borrower”),
                        Recycling Holdings (together with the Borrower, the “TX DIP Loan
                        Parties”), UMB Bank, N.A. (“UMB”), as administrative agent and
                        collateral agent (in such capacities, the “TX DIP Agent”), and the lenders
                        party thereto from time to time (the “TX DIP Lenders,” and, together with
                        the TX DIP Agent, the “TX DIP Secured Parties”);

                  b.    authorizing the TX DIP Facility to consist of a new money term loan
                        facility in the aggregate principal amount of $15.0 million;

                  c.    authorizing the TX Debtors, upon entry of the TX Interim Order and
                        satisfaction or waiver of the other conditions set forth therein and in the
                        TX DIP Documents, to make a single draw of TX DIP Commitments in
                        the principal amount of $7 million (the “TX Interim Amount”);

                  d.    authorizing the TX Debtors, upon entry of the TX Final Order and
                        satisfaction or waiver of the other conditions set forth therein and in the
                        TX DIP Documents, to make a final draw of the full remaining amount of
                        the TX DIP Commitments;

                  e.    authorizing the PA Debtors to obtain senior secured postpetition term
                        financing on a superpriority basis in the aggregate principal amount of $25
                        million (the “PA DIP Facility,” and, together with the TX DIP Facility, the
                        “DIP Facilities”) on the terms and conditions substantially in the form
                        annexed hereto as Exhibit D (as the same may be amended, restated,
                        amended and restated, supplemented, waived, extended, or otherwise
                        modified from time to time, the “PA DIP Credit Agreement,”7 together
                        with any other related agreements, documents, security agreements,
                        pledge agreements, or intercreditor agreements, including the PA Interim
                        Order and the PA Final Order, collectively, the “PA DIP Documents” and,
                        together with the TX DIP Documents, the “DIP Documents”), by and
                        among CLP (the “PA Borrower”), PA Holdings (together with the
                        Borrower, the “PA DIP Loan Parties,” and, together with the TX DIP
                        Loan Parties, the “DIP Loan Parties”), UMB, as administrative agent and
                        collateral agent (in such capacities, the “PA DIP Agent,” and, together
                        with the TX DIP Agent, the “DIP Agents”), and the lenders party thereto
                        from time to time (the “PA DIP Lenders,” and, together with the TX DIP

7
 The TX DIP Credit Agreement and the PA DIP Credit Agreement are referred to herein as the “DIP Credit
Agreements.”

                                                  5
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11       Filed 03/08/21   Page 6 of 53




                        Lenders, the “DIP Lenders,” and, the PA DIP Lenders and the PA DIP
                        Agent collectively, the “PA DIP Secured Parties,” and, together with the
                        TX DIP Secured Parties, the “DIP Secured Parties”);

                  f.    authorizing the PA DIP Facility to consist of (a) a new money term loan
                        facility in an aggregate principal amount of up to $25 million (the “PA
                        New Money DIP Facility,” the commitments under the PA New Money
                        DIP Facility, the “PA New Money DIP Commitments,” and the loans
                        made under the PA New Money DIP Facility, the “PA New Money DIP
                        Loans”), and (b) a roll-up facility (the “PA Roll-Up Facility,” and the
                        loans deemed made under the PA Roll-Up Facility, the “PA Roll-Up
                        Loans,” and the PA Roll-Up Loans together with the PA New Money DIP
                        Loans, the “PA DIP Loans,” and the PA DIP Loans together with the TX
                        DIP Loans, the “DIP Loans”), which will “roll-up” the PA Series 2019
                        Bonds (as defined below) of each DIP Lender or its designated affiliate(s)
                        into PA Roll-Up Loans on a basis of $2.00 dollars for each $1.00 dollar of
                        PA New Money DIP Loan made by such PA DIP Lender;

                  g.    authorizing the PA Debtors, upon entry of the PA Interim Order and
                        satisfaction or waiver of the other conditions set forth therein and in the
                        PA DIP Documents, to (x) make a single draw of PA New Money DIP
                        Commitments in the principal amount of $14 million (the “PA Interim
                        Amount,” and, together with the TX Interim Amount, the “TX/PA Interim
                        Amounts”); and (y) borrow (or be deemed to borrow) PA Roll-Up Loans
                        in an aggregate principal amount of $28 million;

                  h.    authorizing the PA Debtors, upon entry of the PA Final Order and
                        satisfaction or waiver of the other conditions set forth therein and in the
                        PA DIP Documents, to (x) make a final draw of the full remaining amount
                        of the PA New Money DIP Commitments, and (y) borrow (or be deemed
                        to borrow) PA Roll-Up Loans in an aggregate principal amount of $22
                        million;

                  i.    authorizing the TX/PA Debtors to execute and deliver the applicable DIP
                        Documents and to perform such other acts as may be necessary or
                        desirable in connection with such DIP Documents;

                  j.    authorization for the DIP Loan Parties, immediately upon entry of the
                        Interim Orders, to use proceeds of the applicable DIP Facility
                        (collectively, the “DIP Loan Proceeds”) as expressly provided in the
                        applicable DIP Documents and solely in accordance with the Interim
                        Orders and the applicable Budget (as defined below);

                  k.    granting the DIP Facilities and all obligations owing thereunder and under,
                        or secured by, the applicable DIP Documents to the applicable DIP Agent
                        and the applicable DIP Lenders (collectively, and including all
                        “Obligations” as defined in § 1.01 of the respective DIP Credit


                                                  6
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11       Filed 03/08/21   Page 7 of 53




                        Agreements, the “DIP Obligations”) allowed superpriority administrative
                        expense claim status in each of the Chapter 11 Cases of the applicable
                        TX/PA Debtors and any Successor Cases (as defined below) of the
                        applicable TX/PA Debtors;

                  l.    granting the applicable DIP Agent, for the benefit of itself and the
                        applicable DIP Lenders, automatically perfected security interests in and
                        liens on all of the applicable DIP Collateral (as defined below), including
                        all property constituting “cash collateral” as defined in section 363(a) of
                        the Bankruptcy Code (“Cash Collateral”), which liens shall have the
                        priorities described below;

                  m.    authorizing the TX/PA Debtors to pay the principal, interest, premiums,
                        fees, expenses, and other amounts payable under the applicable DIP
                        Documents as such become earned, due and payable, to the extent
                        provided in, and in accordance with, the applicable DIP Documents and
                        the applicable Interim Orders;

                  n.    authorizing the TX/PA Debtors to use the applicable Prepetition Collateral
                        (as defined below), including the Cash Collateral of the applicable
                        Prepetition Secured Parties (as defined below) under the applicable
                        Prepetition Documents (as defined below), and providing adequate
                        protection to the applicable Prepetition Secured Parties for, among other
                        things, any diminution in value resulting from the imposition of the
                        automatic stay, the applicable TX/PA Debtors’ use, sale, or lease of the
                        applicable Prepetition Collateral, including Cash Collateral of the
                        applicable TX/PA Debtors, and the priming of the applicable Prepetition
                        Secured Parties’ respective interests in the applicable Prepetition
                        Collateral (including by the Carve-Out (as defined below))
                        (“Diminution in Value”) of their respective interests in the applicable
                        Prepetition Collateral;

                  o.    vacating and modifying the automatic stay imposed by section 362 of the
                        Bankruptcy Code to the extent necessary to implement and effectuate the
                        terms and provisions of the DIP Documents and the Interim Orders;

                  p.    scheduling a final hearing (the “Final Hearing”) within 35 days of the
                        Petition Date (as defined below) to consider the relief requested in the
                        Motion and approving the form of notice with respect to the Final
                        Hearing; and

                  q.    granting related relief.




                                                   7
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11       Filed 03/08/21   Page 8 of 53




                                     Jurisdiction and Venue


                  8.    The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Local Rule 9013-1(f) to

the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

                  9.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                  10.   The statutory bases for the relief requested herein are sections 105, 361,

362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), 503, and 507 of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001(c), 6003, and 9014, and Local Rules 4001-2 and 9013-1.

                                           Background


                  11.   On the date hereof (the “Petition Date”), each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The TX/PA Debtors are operating

their businesses and managing their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or

examiner has been made in these Chapter 11 Cases, and no committees have been appointed or

designated.




                                                  8
DOCS_NY:42509.9
                    Case 21-10527-JTD              Doc 11         Filed 03/08/21       Page 9 of 53




                     12.      The Debtors are on the forefront of processing post-consumer recycled

polyethylene terephthalate (“rPET”) plastic products and producing high-quality rPET and

polyethylene terephthalate (“PET”) beverage and food packaging products. As of the Petition

Date, the Debtors operate two facilities, one in Dallas, Texas (the “Dallas Facility”) and the other

in Riverside, California (the “Riverside Facility”) at which they process PET bottles and flake

into rPET pellets, which are later incorporated into other products and packaging. The Debtors

are scheduled to begin operations at a third processing facility in Reading, Pennsylvania (the

“PA Facility”) in April 2021. The Debtors also operate PinnPack, which processes the rPET and

PET into high-quality thermoformed packaging and similar products at a facility in Oxnard,

California (the “Pinnpack Facility”)8 which the Debtors sell to customers including restaurants

and grocery stores. A detailed description of the Debtors’ business and facts precipitating the

filing of the Debtors’ Chapter 11 Cases are set forth in the Declaration of Brian Weiss in Support

of Debtors’ Chapter 11 Petitions and First Day Relief (the “First Day Declaration”),

incorporated herein by reference.                Additionally, the TX/PA Debtors submit Declaration of

Richard W. Morgner in Support of the Debtors’ Motions for Entry of Interim and Final Orders

(A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to

Use Cash Collateral, (C) Granting Liens and Providing Claims with Superpriority

Administrative Expense Status, (D) Granting Adequate Protection to Prepetition Secured

Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting




8
    The Pinnpack Facility and the Riverside Facility are referred to, collectively, as the “CA Facilities”.

                                                              9
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11    Filed 03/08/21    Page 10 of 53




Related Relief (the “Morgner Declaration”), filed contemporaneously herewith, in further support

of this Motion.

                                Overview of Prepetition Secured Financing

A.      Debtors’ Prepetition Capital Structure

                  i.      Ownership Structure

                    13.   Holdings, a Delaware limited liability company, is the ultimate parent of

the other Debtor entities and is privately held. As of the Petition Date, Holdings had issued 11

series of membership units, which are held of record by approximately 67 parties. All of the

entities listed below are limited liability companies organized under the Limited Liability

Company Act of the State of Delaware. See First Day Declaration, at ¶ 18.

                    14.   Holdings owns 100% of the membership interests in Subholdings.

Subholdings, in turn, owns 100% of the membership interests in each of TX Holdings and PA

Holdings. See id. at ¶ 19.

                    15.   TX Holdings owns 100% of the membership interests in Recycling which

operates the Dallas Facility. See id. at ¶ 21.

                    16.   PA Holdings owns 100% of the membership interests in CLP which

operates the Reading Facility. See id.

                    17.   Subholdings also owns 100% of the membership interests in CA Holdings.

CA Holdings owns 100% of the membership interests in each of Industries and CL Pinnpack.

Industries operates the Riverside Facility, an rPET plastic beverage container recycling and

processing facility, under a long term lease. CL Pinnpack owns 99.295% of the membership



                                                   10
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11      Filed 03/08/21      Page 11 of 53




interests in PinnPack,9 which owns the Pinnpack Facility producing high-quality, food-grade

thermoformed PET and rPET packaging products. Pinnpack owns 100% of the membership

interests in Pinnpack P an inactive entity with no assets or liabilities. See id. at ¶¶ 19-20.

              ii.       TX Prepetition Bonds - TX Debtors

                  18.   TX Prepetition Documents. Mission Economic Development Corporation

(the “TX Bonds Issuer”) and UMB, as trustee (in such capacity, the “TX Prepetition Trustee”),

are parties to that certain Indenture, dated as of October 1, 2016 (as amended, restated, amended

and restated, supplemented, or otherwise modified from time to time, the “TX Prepetition

Indenture” and, collectively, with all other agreements, documents, and instruments executed

and/or delivered with, to or in favor of the TX Prepetition Secured Parties, including, without

limitation, the TX Loan Agreement (as defined below), the TX Bonds Guaranty (as defined

below), all security agreements (including the TX Bonds Deed of Trust (defined below) and TX

Bonds Security Agreement (defined below)), notes, guarantees, mortgages, Uniform Commercial

Code financing statements, documents, and instruments, including any fee letters, executed

and/or delivered in connection therewith or related thereto, the “TX Prepetition Documents”)

pursuant to which the Solid Waste Disposal Revenue Bonds (CarbonLite Recycling LLC

Project), Series 2016 (AMT) (the “TX Bonds” and, the holders of TX Bonds, the “TX

Prepetition Bondholders” and, the TX Prepetition Bondholders together with the TX Prepetition

Trustee, the “TX Prepetition Secured Parties”) were issued in an aggregate principal amount of

$50,000,000. The TX Bonds Issuer loaned the proceeds of the TX Bonds to Recycling pursuant


9
  The other .705% of the membership interests in Pinnpack are held by non-Debtor Leading Industry, Inc., an
unrelated entity which formerly owned the business conducted by Pinnpack.

                                                    11
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11    Filed 03/08/21    Page 12 of 53




to that certain Loan Agreement, dated as of October 1, 2016 (as amended, restated, amended and

restated, supplemented, or otherwise modified from time to time, the “TX Loan Agreement”) to

finance the acquisition, construction and equipping of the Dallas Facility. Pursuant to the terms

of the TX Prepetition Indenture, the TX Bonds Issuer’s rights and interest in the TX Loan

Agreement, the related note, all revenues and amounts held in any funds established under the

TX Prepetition Indenture, and all of the collateral security held by the TX Bonds Issuer in

connection with the TX Loans Agreement have been assigned to the TX Prepetition Trustee for

the benefit of the holders of the TX Bonds. TX Holdings (together with the TX Bonds Issuer,

the “TX Prepetition Obligors”) guarantees the payment of the obligations of the TX Bonds and

under the TX Loan Agreement pursuant to that certain Guaranty Agreement dated October 1,

2016 (the “TX Bonds Guaranty”) between TX Holdings and the TX Prepetition Trustee.

                  19.   TX Prepetition Obligations. As of the Petition Date, the TX Prepetition

Obligors were indebted and liable, without defense, challenge, objection, claim, counterclaim, or

offset of any kind, in the aggregate principal amount of not less than $45,765,000 in respect of

outstanding principal amount of the TX Bonds, plus any accrued and unpaid interest, fees,

expenses, and disbursements (including, without limitation, any attorneys’, advisors’,

accountants’, appraisers’, financial advisors’, and other consultants’ fees and expenses, in each

case that are chargeable or reimbursable under the TX Prepetition Documents), indemnification

obligations, and other charges, amounts, and costs of whatever nature owing, whether or not

contingent, whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of

the TX Prepetition Obligors’ obligations pursuant to the TX Prepetition Documents, including,


                                                12
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11    Filed 03/08/21     Page 13 of 53




for the avoidance of doubt, all interest, fees, costs, and other charges allowable under section

506(b) of the Bankruptcy Code (collectively, the “TX Prepetition Obligations”).

                  20.   TX Prepetition Liens.    Payment of the TX Prepetition Obligations is

guaranteed by TX Holdings and is secured by substantially all of the real and personal property

assets of the TX Prepetition Obligors, and all proceeds, products, accessions, rents, and profits

thereof, in each case, whether then owned or existing or thereafter acquired or arising (the “TX

Prepetition Collateral”) pursuant to that (i) certain Leasehold Deed of Trust Security Agreement

and Assignment of Rents and Leases (the “TX Bonds Deed of Trust”) dated as of October 27,

2016, between Recycling and the TX Prepetition Trustee, and that certain (ii) Pledge and

Security Agreement (the “TX Bonds Security Agreement”) dated as of October 27, 2016, among

Recycling, TX Holdings and the TX Prepetition Trustee.

             iii.       PA Prepetition Bonds – PA Debtors

                  21.   PA Prepetition Documents. The acquisition, construction, installation, and

certain improvements and equipping of the Reading Facility was principally financed through the

issuance by the Pennsylvania Economic Development Financing Authority, a public

instrumentality of the Commonwealth of Pennsylvania organized under the Pennsylvania

Development Financing Law (the “PA Bonds Issuer”), of those certain (i) Solid Waste Disposal

Revenue Bonds (CarbonLite P, LLC Project) Series 2019 issued in the aggregate original

principal amount of $61.8 million (the “PA Series 2019 Bonds”) pursuant to an Indenture of

Trust dated as of June 1, 2019 (as amended, restated, amended and restated, supplemented, or

otherwise modified from time to time, the “2019 PA Bond Indenture”) between the PA Bonds



                                                 13
DOCS_NY:42509.9
                  Case 21-10527-JTD   Doc 11    Filed 03/08/21     Page 14 of 53




Issuer and UMB, as trustee (in such capacity, the “PA Prepetition Trustee”) and (ii) Subordinate

Solid Waste Disposal Revenue Bonds (CarbonLite P, LLC Project) Series 2020 (the “PA Series

2020 Bonds”, and, together with the PA Series 2019 Bonds, the “PA Bonds” and, the holders of

PA Bonds, the “PA Prepetition Bondholders” and, the PA Prepetition Bondholders together with

the PA Prepetition Trustee, the “PA Prepetition Secured Parties,” and, together with the TX

Prepetition Secured Parties, the “Prepetition Secured Parties”) issued in the aggregate original

principal amount of $10 million pursuant to that certain First Supplemental Indenture of Trust

dated as of September 1, 2020 (the 2019 PA Bond Indenture, as amended by the First

Supplemental Indenture of Trust, and as further amended, restated, amended and restated,

supplemented, or otherwise modified from time to time, the “PA Bond Indenture”) between the

PA Bonds Issuer and the PA Prepetition Trustee. The funds raised from the issuance of the PA

Bonds were loaned by the PA Bonds Issuer to CLP pursuant to that certain Loan Agreement,

dated as of June 1, 2019 (as amended, restated, amended and restated, supplemented, or

otherwise modified from time to time, the “PA 2019 Bond Loan”) in the aggregate principal

amount of $61.8 million.      The PA 2019 Bond Loan was amended by that certain First

Amendment to Loan Agreement dated as of September 1, 2020, which provided for the

borrowing of an additional $10 million (as amended, restated, amended and restated,

supplemented, or otherwise modified from time to time, the “PA 2020 Bond Loan” and, together

with the PA 2019 Bond Loan, the “PA Bond Loans”). Pursuant to the terms of the PA Bond

Indenture, the PA Bonds Issuer’s rights and interest in the PA Bond Loans, the related note, all

revenues and amounts held in any funds established under the PA Bond Indenture and all of the


                                               14
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21      Page 15 of 53




collateral security held by the PA Bonds Issuer in connection with the PA Bond Loans have been

assigned to the PA Prepetition Trustee for the benefit of the PA Prepetition Bondholders. PA

Holdings (together with the PA Bonds Issuer, the “PA Prepetition Obligors”) guarantees the

payment of the obligations of the PA Bonds and the PA Bond Loans pursuant to that certain

Guaranty Agreement dated June 1, 2019 (the “PA Bonds Guaranty”) between PA Holdings and

the PA Prepetition Trustee. The PA Bond Indenture, the PA Bonds Guaranty, the PA Bond

Loans, collectively, with all other agreements, documents, and instruments executed and/or

delivered with, to or in favor of the PA Prepetition Secured Parties, including, without limitation,

all security agreements (including the PA Bonds Leasehold Mortgage (defined below) and PA

Bonds Security Agreement (defined below)), notes, guarantees, mortgages, Uniform Commercial

Code financing statements, documents, and instruments, including any fee letters, executed

and/or delivered in connection therewith or related thereto, the “PA Prepetition Documents,” and

together with the TX Prepetition Documents, the “Prepetition Documents”).

                  22.   PA Prepetition Obligations. As of the Petition Date, the PA Prepetition

Obligors were indebted and liable, without defense, challenge, objection, claim, counterclaim, or

offset of any kind, in (i) the aggregate principal amount of not less than $61,800,000 in respect of

outstanding principal amount of the PA Series 2019 Bonds, plus any accrued and unpaid interest,

fees, expenses, and disbursements (including, without limitation, any attorneys’, advisors’,

accountants’, appraisers’, financial advisors’, and other consultants’ fees and expenses, in each

case that are chargeable or reimbursable under the PA Prepetition Documents), indemnification

obligations, and other charges, amounts, and costs of whatever nature owing, whether or not


                                                15
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21     Page 16 of 53




contingent, whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of

the PA Prepetition Obligors’ obligations pursuant to the PA Prepetition Documents, including,

for the avoidance of doubt, all interest, fees, costs, and other charges allowable under section

506(b) of the Bankruptcy Code (collectively, the “PA 2019 Prepetition Obligations”), and (ii) the

aggregate principal amount of not less than $10,000,000 in respect of outstanding principal

amount of the PA Series 2020 Bonds, plus any accrued and unpaid interest, fees, expenses, and

disbursements (including, without limitation, any attorneys’, advisors’, accountants’, appraisers’,

financial advisors’, and other consultants’ fees and expenses, in each case that are chargeable or

reimbursable under the PA Prepetition Documents), indemnification obligations, and other

charges, amounts, and costs of whatever nature owing, whether or not contingent, whenever

arising, accrued, accruing, due, owing, or chargeable in respect of any of the PA Prepetition

Obligors’ obligations pursuant to the PA Prepetition Documents, including, for the avoidance of

doubt, all interest, fees, costs, and other charges allowable under section 506(b) of the

Bankruptcy Code (collectively, the “PA 2020 Prepetition Obligations” and, together with the PA

2019 Prepetition Obligations and the TX Prepetition Obligations, the “Prepetition Obligations”).

                  23.   PA Prepetition Liens. The obligations of the PA Prepetition Obligors

under the PA Prepetition Documents are secured by substantially all of the real and personal

property assets of PA Prepetition Obligors (the “PA Prepetition Collateral” and, together with the

TX Prepetition Collateral, the “Prepetition Collateral”) pursuant to that (i) certain Open-End

Leasehold Mortgage Security Agreement, Assignment of Rents and Leases and Fixtures Filing

(the “PA Bonds Leasehold Mortgage”) dated as of June 1, 2019, between CLP and the PA


                                                16
DOCS_NY:42509.9
                  Case 21-10527-JTD          Doc 11       Filed 03/08/21        Page 17 of 53




Prepetition Trustee, and that certain (ii) Pledge and Security Agreement (the “PA Bonds Security

Agreement”) dated as of June 1, 2019, among CLP, PA Holdings and the PA Prepetition Trustee.

B.      Acknowledgments

                  24.     Pursuant to the DIP Orders,10 the applicable TX/PA Debtors have

stipulated that, as of the Petition Date (a) the Liens of the Prepetition Secured Parties on the

applicable Prepetition Collateral were valid, binding, enforceable, non-avoidable, and properly

perfected and were granted to, or for the benefit of, the applicable Prepetition Secured Parties for

fair consideration and reasonably equivalent value; and (b) the Liens of the Prepetition Secured

Parties were senior in priority over any and all other liens on the applicable Prepetition

Collateral, subject only to certain liens otherwise permitted by the applicable Prepetition

Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

avoidable, and senior in priority to the respective Liens of the applicable Prepetition Secured

Parties or were valid non-avoidable senior liens that are perfected subsequent to the Petition Date

as permitted by section 546(b) of the Bankruptcy Code, the “Prepetition Permitted Prior Liens”).

                  25.     The applicable TX/PA Debtors have further acknowledged that the

applicable Prepetition Obligations constitute legal, valid, binding, and non-avoidable obligations

of the applicable TX/PA Debtors, enforceable in accordance with the terms of the applicable

Prepetition Documents and that neither the applicable Prepetition Liens nor the applicable

Prepetition Obligations are subject to any challenge or defense, including avoidance,

disallowance, disgorgement, recharacterization, or subordination (equitable or otherwise)


10
  The following summary description is qualified by the “Stipulations”, as defined under, and set forth in, each of
the DIP Orders.

                                                        17
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21      Page 18 of 53




pursuant to the Bankruptcy Code or applicable non-bankruptcy law. The applicable TX/PA

Debtors have further waived, discharged, and released any right to challenge any of the

applicable Prepetition Obligations, the priority of the applicable TX/PA Debtors’ obligations

thereunder, and the validity, extent, and priority of the liens securing the applicable Prepetition

Obligations.

                  26.   Last, pursuant to the Stipulations, the applicable TX/PA Debtors have

acknowledged that the Prepetition Obligations constitute allowed, secured claims within the

meaning of sections 502 and 506 of the Bankruptcy Code (provided that, the value of the

Prepetition Liens at the Petition Date and whether the Prepetition Obligations are fully secured

within the meaning of Section 506 of the Bankruptcy Code shall be reserved notwithstanding the

Stipulations).

C.      Cash Collateral

                  27.   The applicable TX/PA Debtors submit that all of the applicable TX/PA

Debtors’ cash, including any cash in their deposit accounts, wherever located, whether as

original collateral or proceeds of other Prepetition Collateral, constitutes or will constitute Cash

Collateral of the applicable Prepetition Secured Parties and DIP Lenders, as applicable. The

Prepetition Secured Parties agree to the use of the Cash Collateral on the terms set forth in the

DIP Orders and the DIP Documents.

                             Background to Proposed DIP Facilities

                  28.   Prior to the Petition Date, the TX/PA Debtors recognized a need for

further outside financing and began the process of considering potential funding sources. The



                                                18
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11    Filed 03/08/21     Page 19 of 53




TX/PA Debtors, through their advisors, discussed with various third parties the opportunity to

provide financing to the TX/PA Debtors. Ultimately, none of those parties was prepared to

provide DIP financing on an unsecured or junior basis, and, further, all would have required

priming liens on existing collateral of the Prepetition Secured Parties. The Prepetition Secured

Parties informed the TX/PA Debtors that they would not consent to such terms and, accordingly,

taking into account the circumstances and the proposal provided by the DIP Lenders, the TX/PA

Debtors determined, in an exercise of their business judgment, to accept the applicable DIP

Lenders’ proposal. See First Day Declaration, at ¶ 93.

                  29.   Separately, the TX/PA Debtors performed due diligence regarding the

reasonableness of the terms proposed for the applicable DIP Facilities by the respective DIP

Lenders, including by comparing such terms to other comparable and recent debtor-in-possession

credit facilities provided in the marketplace. Based on such analysis, the TX/PA Debtors believe

that each of the DIP Facilities is provided on reasonable market terms in light of the

circumstances of this case. The DIP Lenders are unwilling to provide financing to the TX/PA

Debtors on an unsecured or subordinated basis. See id. at ¶ 94.

                  30.   After careful review of their financing options, the TX/PA Debtors

concluded that the DIP Lenders’ proposed terms would allow the TX/PA Debtors to meet their

respective goals and provide each of the TX/PA Debtors with sufficient liquidity on the best

available economic terms. Through the applicable DIP Documents, the TX/PA Debtors will

continue to have access to sufficient liquidity for their accruing administrative expenses pending

a sale of their assets or reorganization. All negotiations with the DIP Lenders were conducted at


                                                19
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21     Page 20 of 53




arms’ length and in good faith. The outcome of such negotiations culminated in the proposed

DIP Credit Agreements pending before this Court. See id. at ¶ 95.

                  31.   The TX/PA Debtors now seek to move forward with the proposed DIP

Facilities on the terms set forth in the DIP Documents. Subject to this Court’s approval, the

TX/PA Debtors intend to draw on the applicable DIP Facilities in order to satisfy the TX/PA

Debtors’ ongoing working capital needs through their restructuring process. The TX/PA Debtors

have a need to use Cash Collateral on an interim basis and to obtain credit in an amount equal to

the applicable TX/PA Interim Amounts pursuant to the applicable DIP Facilities in order to,

among other things, enable the orderly continuation of their operations and to administer and

preserve the value of their estates. The ability of the TX/PA Debtors to maintain business

relationships with their vendors, suppliers, and customers, to pay their employees, and otherwise

finance their operations requires both the availability of working capital from the DIP Facilities

and the use of Cash Collateral, the absence of either of which would immediately and irreparably

harm the TX/PA Debtors, their estates, and parties-in-interest. The TX/PA Debtors do not have

sufficient available sources of working capital and financing to operate their businesses or

maintain their properties in the ordinary course of business before the entry of the Interim Orders

without the authorization to use Cash Collateral and to borrow the TX/PA Interim Amounts. See

id. at ¶ 97.

                  32.   The DIP Facilities are the best source of debtor-in-possession financing

available to the TX/PA Debtors. Given their current financial condition, financing arrangements,

and capital structure, the TX/PA Debtors have been, and continue to be, unable to obtain


                                                20
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11     Filed 03/08/21    Page 21 of 53




financing from sources other than the DIP Lenders on terms more favorable than the DIP

Facilities. The TX/PA Debtors are unable to obtain unsecured credit allowable under section

503(b)(1) of the Bankruptcy Code as an administrative expense. The TX/PA Debtors have also

been unable to obtain (a) unsecured credit having priority over that of administrative expenses of

the kind specified in sections 503(b), 507(a), and 507(b) of the Bankruptcy Code; (b) credit

secured solely by a lien on property of the TX/PA Debtors and their estates that is not otherwise

subject to a lien; or (c) credit secured solely by a junior lien on property of the TX/PA Debtors

and their estates that is subject to a lien. Financing on a postpetition basis on better terms is not

available without granting the applicable DIP Agents, for the benefit of themselves and the

applicable DIP Lenders, (a) perfected security interests in and liens on (each as provided herein)

the applicable DIP Collateral, with the priorities described herein; (b) superpriority claims; and

(c) the other protections set forth in the Interim Orders.

                  33.   As a condition to entry into the DIP Credit Agreements, the extension of

credit under the DIP Facilities, and the authorization to use the applicable Prepetition Collateral,

including Cash Collateral, the DIP Agents, the DIP Lenders, and the Prepetition Secured Parties

require, and the TX/PA Debtors have agreed, that proceeds of the applicable DIP Facilities and

the applicable Prepetition Secured Parties’ Cash Collateral shall be used in a manner consistent

with the terms and conditions of the applicable Interim Orders and the applicable DIP

Documents and in accordance with the TX Budget (defined below) and the PA Budget (defined

below) (as each may be modified from time to time consistent with the terms of the applicable

DIP Documents and subject to such variances and exclusions as permitted in the applicable DIP


                                                  21
DOCS_NY:42509.9
                  Case 21-10527-JTD           Doc 11       Filed 03/08/21        Page 22 of 53




Documents and the Interim Orders, the “Budgets”),11 solely for the purposes set forth in the DIP

Documents and the Interim Orders, including (a) ongoing working capital and other general

corporate purposes of the applicable TX/PA Debtors and (b) permitted payment of costs of

administration of the Chapter 11 Cases of the applicable TX/PA Debtors. See First Day

Declaration, at ¶ 96.

                                 Concise Statement of Relief Requested

                  34.     In accordance with Bankruptcy Rule 4001(b) and Local Rule 4001-2,

below is a summary12 of the essential terms of the proposed financing and use of cash collateral,

as well as a reference to the corresponding provisions of the applicable Interim Order or DIP

Credit Agreement:

        (a)       Borrowers.

                  (i)     TX DIP Facility: CarbonLite Recycling, LLC, as debtor and debtor-in
                          possession.

                  (ii)    PA DIP Facility:          CarbonLite P, LLC, as a debtor and debtor-in-
                          possession.


        (b)       Guarantors.

                  (i)     TX DIP Facility: CarbonLite Recycling Holdings, LLC, as a debtor and
                          debtor-in-possession.

                  (ii)    PA DIP Facility: CarbonLite P Holdings, LLC, as debtor and debtor-in-
                          possession.

11
   A copy of the budget relating to the Dallas Facility is attached hereto as Exhibit E (the “TX Budget”) and a copy
of the budget relating to the Reading Facility is attached hereto as Exhibit F (the “PA Budget”).
12
     The summaries and descriptions of the terms and conditions for the proposed financings and use of cash
collateral and the provisions of the Interim Orders set forth in this Motion are intended solely for informational
purposes to provide the Court and parties in interest with an overview of the significant terms thereof. The
summaries and descriptions are qualified in their entirety by the Interim Orders and the DIP Documents. In the
event there is any conflict between this Motion and the Interim Orders or the DIP Documents, the Interim Orders
and the DIP Documents shall control in all respects.


                                                        22
DOCS_NY:42509.9
                  Case 21-10527-JTD         Doc 11       Filed 03/08/21       Page 23 of 53




        (c)       Lenders.

                  (i)    TX DIP Facility: Those Lenders party to the TX DIP Credit Agreement as
                         defined in §1.01 of the TX DIP Credit Agreement.13

                  (ii)   PA DIP Facility: Those Lenders party to the PA DIP Credit Agreement as
                         defined in §1.01 of the PA DIP Credit Agreement.14

        (d)       DIP Facilities. The DIP Facilities are senior secured superpriority debtor-in-
                  possession loan facilities consisting of:

                  (i)    TX DIP Facility: a $15.0 million new money term loan facility. Upon
                         entry of the TX Interim Order, $7.0 million, will be available for the TX
                         Debtors to borrow under the TX DIP Facility in order to avoid immediate
                         and irreparable harm to the estates pending a final hearing on the Motion.
                         [TX DIP Credit Agreement § 2.01].

                  (ii)   PA DIP Facility: (a) a $25 million new money term loan facility, and (b)
                         $50 million of PA DIP Loans resulting from a “roll-up” of the obligations
                         relating to the PA 2019 Series Bonds held by such PA DIP Lenders. Upon
                         entry of the PA Interim Order, $14 million in new money term loans and
                         $28 million in roll-up loans, will be available for the PA Debtors to
                         borrow under the PA DIP Facility in order to avoid immediate and
                         irreparable harm to the estates pending a final hearing on the Motion. [PA
                         DIP Credit Agreement § 2.01].

        (e)       Roll-Up –PA DIP Facility. In accordance with the terms of the PA DIP Credit
                  Agreement, the following pre-petition indebtedness of the PA Debtors under the
                  PA Prepetition Documents will be converted into PA DIP Loans under the PA
                  DIP Facility: the PA Series 2019 Bonds of each PA DIP Lender will convert into
                  PA Roll-Up Loans of the PA DIP Facility on a basis of $2.00 dollars for each
                  $1.00 dollar of PA New Money DIP Loan made by such PA DIP Lender and shall
                  constitute DIP Obligations under the PA DIP Facility. [PA Interim Order ¶ 2(b);
                  PA DIP Credit Agreement § 2.01(b)].

        (f)       Interest Rates.

                  (i)    TX DIP Facility: The Interest Rate with respect to the loans made pursuant
                         to the TX DIP Facility is 12.00% per annum. Following an Event of
                         Default, the interest rate will be the Applicable Rate plus 2.00%. [TX DIP
                         Credit Agreement §1.01, §2.06].



13
   UMB Bank, N.A., as trustee, is acting as administrative agent (and collateral agent) for and on behalf of the
lenders party to the TX DIP Credit Agreement.
14
   UMB Bank, N.A., as trustee, is acting as administrative agent (and collateral agent) for and on behalf of the
lenders party to the PA DIP Credit Agreement.

                                                      23
DOCS_NY:42509.9
                  Case 21-10527-JTD        Doc 11     Filed 03/08/21     Page 24 of 53




                  (ii)    PA DIP Facility: The Interest Rate with respect to the PA New Money
                          DIP Loans made pursuant to the PA DIP Facility is 12.00% per annum.
                          The Interest Rate with respect to the PA Roll-Up Loans made pursuant to
                          the PA DIP Facility is 12.00% per annum, payable in kind. Following an
                          Event of Default, the interest rate will be the Applicable Rate plus 2.00%.
                          [PA DIP Credit Agreement § 1.01, § 2.06].

        (g)       Fees and Expenses.

                  (i)     TX DIP Facility: The TX DIP Lenders will receive a 3% commitment fee
                          with respect to any TX New Money DIP Loans and will otherwise receive
                          administration fees, including customary agency fees for the TX DIP
                          Agent, other fees, costs and expense reimbursements, including attorney’s
                          fees, consistent with similar financings and the terms of the TX Prepetition
                          Documents. [TX DIP Credit Agreement §2.05, § 10.03].

                  (ii)    PA DIP Facility: The PA DIP Lenders will receive a 3% commitment fee
                          with respect to any PA New Money DIP Loans and will otherwise receive
                          administration fees, including customary agency fees for the PA DIP
                          Agent, other fees, costs and expense reimbursements, including attorney’s
                          fees, consistent with similar financings and the terms of the PA Prepetition
                          Documents. [PA DIP Credit Agreement §2.05, §10.03].

        (h)       Maturity Date – Both DIP Facilities. The earliest to occur of:

                  (i)     the date that is 180 days after the Petition Date,
                  (ii)    the date that is 35 days after the Petition Date if the respective Final
                          Order has not been entered,
                  (iii)   the date the Chapter 11 Cases are dismissed or converted to chapter 7
                          case(s);
                  (iv)    the acceleration and termination of the TX DIP Facility or PA DIP
                          Facility;
                  (v)     the date on which the DIP Loan Parties (or any of the other Debtors) seek
                          approval of a disclosure statement for a plan of reorganization or
                          liquidation, other than a plan acceptable to the Required Lenders (as
                          defined in the applicable DIP Credit Agreements §1.01); or
                  (vi)    the date of the sale of all or substantially all of the assets of the DIP Loan
                          Parties.

                  [DIP Credit Agreements §1.01].

        (i)       Purpose of Funding – Both DIP Facilities. Proceeds of the applicable DIP
                  Facilities and the Prepetition Secured Parties’ Cash Collateral shall be used in
                  accordance with the applicable Budgets for the purposes set forth in, and subject
                  to, the DIP Documents, including (y) ongoing working capital and other general
                  corporate purposes of the applicable TX/PA Debtors and (z) permitted payment of


                                                    24
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11     Filed 03/08/21     Page 25 of 53




                  costs of administration of the Chapter 11 Cases of the applicable TX/PA Debtors.
                  [Interim Orders ¶ 4; DIP Credit Agreements §5.08].

        (j)       Use of Cash Collateral – Both DIP Facilities. The DIP Facilities contemplate the
                  TX/PA Debtors’ continued use of Cash Collateral of the applicable TX/PA
                  Debtors, according to the applicable Budgets on the terms and conditions set forth
                  in the Interim Orders. The parties with an interest in Cash Collateral are the
                  applicable Prepetition Secured Parties. [Interim Orders ¶ 17].

        (k)       Budget- Both DIP Facilities. The Budgets attached to this Motion have been
                  approved by the respective TX/PA Debtors, the DIP Agents, and the DIP Lenders.
                  The TX/PA Debtors shall comply with the applicable Budgets and any applicable
                  updated Budgets that may be approved by the applicable DIP Lenders (according
                  to the procedures set forth in the applicable DIP Credit Agreement), subject to
                  Permitted Variances (as defined in § 1.01 of the respective DIP Credit
                  Agreements). Compliance with the respective Budget shall be tested weekly
                  (starting the first full calendar week after the Petition Date). Any adverse
                  deviation from a Budget beyond any applicable Permitted Variance shall
                  constitute an event of default (a “Budget Event”) unless waived in writing by the
                  applicable DIP Lenders. [DIP Credit Agreements § 8.01(oo)].

        (l)       Restrictions on Use of Funds – Both DIP Facilities. Proceeds of the DIP
                  Facilities may only be used in accordance with the applicable Budgets or as
                  permitted in the DIP Documents. No portion of the Carve-Out, the proceeds of
                  any DIP Loans, or any Cash Collateral may be used to (or support any other party
                  to) litigate, object to, contest, or challenge in any manner or raise any defenses to
                  the debt, collateral position, liens, or claims of any of the DIP Lenders, the DIP
                  Agents, or the Prepetition Secured Parties; provided, however that proceeds of the
                  DIP Facilities, DIP Collateral or Cash Collateral may be used for allowed fees and
                  expenses, in an amount not to exceed $50,000 (the “Investigation Budget
                  Amount”) incurred solely by a Committee (if appointed), in investigating (but not
                  prosecuting or challenging) the validity of the Stipulations made by the applicable
                  TX/PA Debtors under the DIP Orders (the “Investigation”). [Interim Orders ¶ 17;
                  DIP Credit Agreements § 5.08].

        (m)       DIP Liens and Superpriority Claims - Both DIP Facilities. The DIP Facilities and
                  all other obligations of the applicable TX/PA Debtors to the applicable DIP
                  Lenders under or in connection with the applicable DIP Documents (collectively,
                  the “DIP Obligations”), shall (a) pursuant to section 364(c)(1) of the Bankruptcy
                  Code, be entitled to superpriority administrative expense claim status in the
                  Chapter 11 Cases of the applicable TX/PA Debtors with priority over any and all
                  administrative expenses, and (b) pursuant to sections 364(c)(2), (c)(3) and (d) of
                  the Bankruptcy Code, be secured by liens on the applicable DIP Collateral, in all
                  cases subject and subordinate to the Carve-Out and the priorities set forth in the
                  applicable DIP Documents and the applicable Interim Order. [Interim Orders ¶¶
                  6, 7; DIP Credit Agreements § 5.15].


                                                   25
DOCS_NY:42509.9
                  Case 21-10527-JTD         Doc 11      Filed 03/08/21       Page 26 of 53




        (n)       DIP Collateral.

                  (i)    TX DIP Facility: For purposes of the Motion, “TX DIP Collateral” means,
                         collectively, without limitation (a) all prepetition and postpetition personal
                         property assets of the TX Debtors and their estates; (b) all prepetition and
                         postpetition owned real property and all real property leases of the TX
                         Debtors; (c) actions brought under section 549 of the Bankruptcy Code to
                         recover any post-petition transfer of TX DIP Collateral; (d) subject to
                         entry of a Final Order, the proceeds of any avoidance actions (such
                         actions, “TX Avoidance Actions” and the proceeds of such Avoidance
                         Actions, the “TX Avoidance Action Proceeds”); provided, that no liens
                         shall attach to Avoidance Actions. The TX DIP Collateral includes all
                         assets of the TX DIP Loan Parties that are not otherwise subject to valid,
                         perfected, enforceable, and unavoidable security interests or liens in
                         existence as of the Petition Date, or valid liens properly perfected after the
                         Petition Date as permitted under the Bankruptcy Code (the “TX
                         Unencumbered Collateral”), in each case subject and subordinate to the
                         Carve-Out and the Prepetition Permitted Prior Liens (all such liens and
                         security interests granted to the TX DIP Agent for its benefit and for the
                         benefit of the TX DIP Lenders, pursuant to the TX Interim Order and the
                         TX DIP Documents, the “TX DIP Liens”). [TX Interim Order ¶ 6].

                  (ii)   PA DIP Facility: For purposes of the Motion, “PA DIP Collateral”15
                         means, collectively, without limitation (a) all prepetition and postpetition
                         personal property assets of the PA Debtors and their estates; (b) all
                         prepetition and postpetition owned real property and all real property
                         leases of the PA Debtors; (c) actions brought under section 549 of the
                         Bankruptcy Code to recover any post-petition transfer of PA DIP
                         Collateral; (d) subject to entry of a Final Order, the proceeds of any
                         avoidance actions (such actions, “PA Avoidance Actions” and the
                         proceeds        of       such       Avoidance        Actions,       the “PA
                         Avoidance Action Proceeds,” and together with the TX Avoidance Action
                         Proceeds, the “TX/PA Avoidance Action Proceeds”); provided, that no
                         liens shall attach to PA Avoidance Actions. The PA DIP Collateral
                         includes all assets of the PA DIP Loan Parties that are not otherwise
                         subject to valid, perfected, enforceable, and unavoidable security interests
                         or liens in existence as of the Petition Date, or valid liens properly
                         perfected after the Petition Date as permitted under the Bankruptcy Code
                         (the “PA Unencumbered Collateral,” and, together with TX
                         Unencumbered Collateral, the “TX/PA Unencumbered Collateral”), in
                         each case subject and subordinate to the Carve-Out and the Prepetition
                         Permitted Prior Liens (all such liens and security interests granted to the
                         PA DIP Agent for its benefit and for the benefit of the PA DIP Lenders,
                         pursuant to the PA Interim Order and the PA DIP Documents, the “PA

15
  For purposes of this Motion, the PA DIP Collateral together with the TX DIP Collateral are referred to as the
“DIP Collateral”)

                                                      26
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11     Filed 03/08/21     Page 27 of 53




                         DIP Liens,” and, together with the TX DIP Liens, the “DIP Liens”). [PA
                         Interim Order ¶ 6].

        (o)       Adequate Protection Prepetition Secured Parties- Both DIP Facilities. As security
                  for any Diminution in Value of the Prepetition Collateral (i) the TX Prepetition
                  Secured Parties will be granted a valid, perfected replacement security interest in
                  and lien on all of the TX DIP Collateral, including, subject to entry of the TX
                  Final Order, TX Avoidance Action Proceeds (the “TX Adequate Protection
                  Liens”), and (ii) the PA Prepetition Secured Parties will be granted a valid,
                  perfected replacement security interest in and lien on all of the PA DIP Collateral,
                  including, subject to entry of the PA Final Order, PA Avoidance Action Proceeds
                  (the “PA Adequate Protection Liens,” and, together with the TX Adequate
                  Protection Liens, the “TX/PA Adequate Protection Liens”). The TX/PA Adequate
                  Protection Liens shall be subject and subordinate only to (i) the Carve-Out, (ii) the
                  Prepetition Permitted Prior Liens, and (iii) the DIP Liens. The adequate
                  protection obligations of the applicable TX/PA Debtors to the applicable
                  Prepetition Secured Parties shall constitute superpriority claims against the
                  applicable TX/PA Debtors as provided in section 507(b) of the Bankruptcy Code,
                  to the extent of any Diminution in Value of the applicable Prepetition Secured
                  Parties’ interests in the applicable Prepetition Collateral, with priority in payment
                  as provided in the Interim Orders and the Final Orders. As additional adequate
                  protection the applicable TX/PA Debtors shall pay all interest on the applicable
                  Bonds under the applicable Prepetition Indentures, including accrued and unpaid
                  interest as of the Petition Date and interest accruing thereafter, which interest
                  shall accrue at the non-default rate as set forth in the respective Prepetition
                  Indentures and shall be payable in-kind in arrears on a monthly basis on the last
                  business day of each month by being capitalized. The TX/PA Debtors shall also
                  be authorized and directed to pay, as adequate protection, all accrued and unpaid
                  fees and reasonable and documented disbursements incurred by the respective
                  Prepetition Secured Parties and their advisors whether accrued before, on, or after
                  the Petition Date. [Interim Orders ¶ 9].

        (p)       Credit Bid - Both DIP Facilities. In connection with any sale process authorized
                  by the Court, whether effectuated through sections 363, 725, or 1123 of the
                  Bankruptcy Code, the DIP Agents, DIP Lenders, and the Prepetition Secured
                  Parties may credit bid up to the full amount of the applicable outstanding DIP
                  Obligations and/or the applicable Prepetition Obligations, in each case including
                  any accrued and unpaid interest, expenses, fees, and other obligations for their
                  respective priority collateral (each such bid, a “Credit Bid”) pursuant to section
                  363(k) of the Bankruptcy Code. [Interim Order ¶ 34].

        (q)       Conditions to Borrowing - Both DIP Facilities. The conditions precedent to
                  borrowing under the DIP Facilities after the entry of the Interim Orders will
                  consist of those conditions precedent customarily required in similar financings,
                  including, without limitation, entry of the Final Orders. [DIP Credit Agreements
                  §§ 4.01, 4.02].


                                                   27
DOCS_NY:42509.9
                   Case 21-10527-JTD              Doc 11        Filed 03/08/21   Page 28 of 53




           (r)       Case Milestones - Both DIP Facilities. Each of the TX/PA Debtors agree to
                     satisfy each of the following milestones during the Chapter 11 Cases (each, a
                     “Milestone”):

                     (i)    By no later than 3 days following the Petition Date, the Bankruptcy Court
                            shall enter the Interim Orders.
                     (ii)   By no later than 10 days following the Petition Date, the TX/PA Debtors
                            shall have filed a motion seeking approval of the bidding procedures.
                     (iii) By no later than 30 days following the Petition Date, the TX/PA Debtors
                            shall have obtained entry of an order from the Bankruptcy Court
                            approving bidding procedures (the “Bidding Procedures Order”) in respect
                            of a sale of all or substantially all of the TX/PA Debtors’ assets to be
                            implemented pursuant to section 363 of the Bankruptcy Code (a “Sale
                            Transaction”).
                     (iv)   By no later than 35 days following the Petition Date, the Bankruptcy
                            Court shall enter the Final Orders.
                     (v)    By no later than 60 days following the Petition Date, the TX/PA Debtors
                            shall conduct the auction, if necessary, for all or substantially all of the
                            TX/PA Debtors’ consolidated assets pursuant to Section 363 of the
                            Bankruptcy Code and in accordance with the Bidding Procedures Order.
                     (vi)   By no later than 65 days following the Petition Date, the Bankruptcy
                            Court shall enter an order approving the Sale Transaction.
                     (vii) By no later than 75 days following the Petition Date, the Sale Transaction
                            shall have closed; provided that if regulatory approvals associated with a
                            Sale Transaction remain pending as of such date, such date shall be
                            automatically extended to the date that is the third Business Day following
                            receipt of all necessary regulatory approvals.
                     (viii) Not later than March 31, 2021, the third of three Starlinger extrusion lines
                            shall have been fully installed, commissioned and operational at the
                            Pennsylvania Facility; and
                     (ix)   Not later than April 30, 2021, the 2t/hr. and the 7t/hr. wash lines and
                            related de-baling equipment shall have been fully installed, commissioned
                            and operational at the Pennsylvania Facility.16

                              Notwithstanding the foregoing, if the Loan Parties decide to pursue the
                              consummation a Chapter 11 plan of reorganization in lieu of a sale of all
                              or substantially of their assets pursuant to Section 363 of the Bankruptcy
                              Code, then in lieu of the Milestones set forth in clauses (ii)-(iii) and (v)-
                              (vii) the following Milestones shall apply:

                     (x)      The TX/PA Debtors shall file with the Bankruptcy Court by no later than
                              April 8, 2021, an Acceptable Plan and Acceptable Disclosure Statement
                              (each as defined in §1.01 DIP Credit Agreements);
                     (xi)     The Bankruptcy Court shall enter an Acceptable Disclosure Statement
                              Order by no later than May 23, 2021;

16
     Provisions (viii) and (ix) are only applicable to the PA DIP Facility.

                                                             28
DOCS_NY:42509.9
                  Case 21-10527-JTD          Doc 11      Filed 03/08/21        Page 29 of 53




                  (xii)  The Bankruptcy Court shall enter an Acceptable Confirmation Order (as
                         defined in §1.01 DIP Credit Agreements) by no later than July 6, 2021;
                         and
                  (xiii) The effective date for the Acceptable Plan shall occur by no later than July
                         21 2021.

                   [DIP Credit Agreements §5.16].

        (s)       Negative Covenants – Both DIP Facilities. Customary for financings of this type.
                  [DIP Credit Agreements Article 6].

        (t)       Representations and Warranties – Both DIP Facilities. Customary for financings
                  of this type. [DIP Credit Agreements Article 3].

        (u)       Carve-Out.17 As used in this Motion and the Interim Orders, means the sum of
                  the following, in all respects solely with respect to the DIP Loan Parties: (A) all
                  fees required to be paid to the Clerk of the Court and to the Office of the United
                  States Trustee under section 1930(a) of title 28 of the United States Code and
                  section 3717 of title 31 of the United States Code plus interest at the statutory rate
                  (without regard to the Carve-Out Trigger Notice (as defined below) and without
                  being subject to any budget (collectively, the “Statutory Fees”)); (B) all
                  reasonable and documented fees and out-of-pocket expenses incurred by a trustee
                  under section 726(b) of the Bankruptcy Code and allowed by the Court in an
                  amount not to exceed $25,000 (without regard to the Carve-Out Trigger Notice);
                  (C) to the extent allowed by the Court at any time, whether by interim order,
                  procedural order, or otherwise, all accrued and unpaid fees, costs, and out-of-
                  pocket expenses incurred by persons or firms retained by the Debtors (including
                  Force Ten Partners LLC) pursuant to section 327, 328, or 363 of the Bankruptcy
                  Code (collectively, the “Debtor Professionals”) and any Committee pursuant to
                  section 328 or 1103 of the Bankruptcy Code (collectively, the “Committee
                  Professionals” and, together with the Debtor Professionals, the “Professional
                  Persons,” and such fees, costs, and out-of-pocket expenses of each Professional
                  Person as and when allowed solely to the extent related to the DIP Loan Parties,
                  the “Allowed Professional Fees”) at any time on or prior to the Carve-Out Trigger
                  Date (as defined below), whether allowed by the Court prior to or after the Carve-
                  Out Trigger Date, to the extent that such fees, costs, and out-of-pocket expenses
                  are provided for in the applicable Budget, less the aggregate amount of all
                  retainers held by Professional Persons as of the Carve-Out Trigger Date (the
                  amounts set forth in clauses (A) through (C), the “Pre-Carve Out Trigger Notice
                  Cap”); and (D) Allowed Professional Fees in an aggregate amount not to exceed
                  $250,000 incurred on and after the Carve-Out Trigger Date, to the extent allowed
                  by the Court at any time, whether by interim order, procedural order, or
                  otherwise, but excluding any “success” or “transaction” fees payable to any
17
   The Carve-Out provisions are the same in each of the Interim Orders and any references to Carve-Out herein
apply separately to the TX Debtors and the PA Debtors. For the avoidance of doubt, any amounts referred to herein
with respect to the Carve-Out are not combined but are the amounts for each the TX Debtors and PA Debtors,
respectively.

                                                       29
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11    Filed 03/08/21     Page 30 of 53




                  financial advisor or investment banker, allocated $200,000 to the Debtor
                  Professionals and $50,000 to the Committee Professionals (the amounts set forth
                  in this clause (iv) being the “Post-Carve Out Trigger Notice Cap” and, together
                  with the Pre-Carve Out Trigger Notice Cap, the “Carve-Out Cap”); provided, that
                  under no circumstances shall any success, completion or similar fees be paid from
                  the Carve-Out following delivery of a Carve-Out Trigger Notice unless such fee
                  was earned and payable before the Carve-Out Trigger Date; provided, further,
                  that nothing herein shall be construed to impair the ability of any party to object
                  to the fees, expenses, reimbursement, or compensation described in the Carve-Out
                  Cap on any grounds.

                  (i)    For purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a
                         written notice delivered by email (or other electronic means) by the DIP
                         Agent to the DIP Loan Parties, their lead restructuring counsel, the U.S.
                         Trustee, and counsel to the Committee (if any), counsel to the DIP Agent,
                         counsel to the DIP Term Agent, and counsel to the DIP ABL Lender,
                         which notice (x) may be delivered only following the occurrence and
                         during the continuation of a DIP Termination Event, and (y) shall state
                         that the Post-Carve Out Trigger Notice Cap has been invoked (the day on
                         which a Carve-Out Trigger Notice is received by the parties above, the
                         “Carve-Out Trigger Date”). So long as the Carve-Out Trigger Notice has
                         not been delivered as provided above, the DIP Loan Parties shall be
                         permitted to (x) make disbursements to the Pre-Carve Out Trigger Notice
                         Reserve (as defined below) on amounts set forth in the Budget for
                         Professional Persons related solely to the DIP Loan Parties at the times
                         and in the amounts contemplated thereby, and (y) pay Allowed
                         Professional Fees, including on an interim basis, in accordance with the
                         Budget as they become due and payable, including from amounts held in
                         the Pre-Carve Out Trigger Notice Reserve. For the avoidance of doubt,
                         notwithstanding anything to the contrary contained in the Interim Order,
                         nothing in the Interim Order or any Budget shall be construed as a cap or
                         limitation on the amount of Statutory Fees that are due and payable by the
                         DIP Loan Parties.

                  (ii)   On the Carve-Out Trigger Notice Date, the Carve-Out Trigger Notice (x)
                         shall be deemed a draw request and notice of borrowing by the DIP Loan
                         Parties for loans to be made under the DIP Facility in an amount equal to
                         the sum of (1) the amounts set forth in paragraphs 33(u)(A) and 33(u)(B)
                         above, plus (2) unpaid amounts of the Allowed Professional Fees (if any),
                         up to the Carve-Out Cap, less any amounts previously funded for
                         Professional Persons at the times and in the amounts contemplated under
                         the Budget (any such amounts actually advanced shall constitute DIP
                         Obligations), and (y) shall also constitute a demand to the DIP Loan
                         Parties to utilize all cash on hand as of such date and any available cash
                         thereafter held by any DIP Loan Party to fund a reserve in an amount
                         equal to the sum of the amounts set forth in paragraphs 33(u)(A)– 8(u)(C)
                         above (which cash amounts actually utilized or reserved (including from

                                                   30
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11     Filed 03/08/21     Page 31 of 53




                          cash on hand) shall reduce, on a dollar for dollar basis, the draw requests
                          and applicable DIP Obligations pursuant to the foregoing sentence of this
                          paragraph 33(u)(ii)). The DIP Loan Parties shall deposit and hold such
                          amounts in a segregated account held by lead bankruptcy counsel for the
                          DIP Loan Parties in trust exclusively to pay such unpaid Allowed
                          Professional Fees and amounts set forth in paragraphs 33(u)(A) and
                          8(u)(B) (the “Pre-Carve Out Trigger Notice Reserve”). For the avoidance
                          of doubt, the Pre-Carve Out Trigger Notice Reserve shall comprise three
                          separate and independent reserves made up of the following: (x) a reserve
                          to pay the obligations set forth in paragraph 33(u)(A) above; (y) a reserve
                          to pay the obligations set forth in paragraph 33(u)(B) above, and (z) a
                          reserve to pay the obligations set forth in paragraph 33(u)(C) above.

                  (iii)   On the Carve-Out Trigger Notice Date, the Carve-Out Trigger Notice shall
                          also be deemed a request by the DIP Loan Parties for loans to be made
                          under the DIP Facility from the Funding Account (as defined in ¶ 4(a) of
                          the Interim Orders) in an amount equal to any unfunded portion of the
                          Post-Carve Out Trigger Notice Cap (any such amounts actually advanced
                          shall constitute DIP Obligations), and shall also constitute a demand to the
                          DIP Loan Parties to utilize all cash on hand as of such date (including in
                          the Funding Account) and any available cash thereafter held by any DIP
                          Loan Party, after the funding in full of the Pre-Carve Out Trigger Notice
                          Reserve, to fund a reserve in an amount equal to the Post-Carve Out
                          Trigger Notice Cap (which cash amounts actually utilized or reserved
                          (including from cash on hand) shall reduce, on a dollar for dollar basis, the
                          draw requests. The DIP Loan Parties shall deposit and hold such amounts
                          in a segregated account held by lead bankruptcy counsel for the DIP Loan
                          Parties in trust exclusively to pay such Allowed Professional Fees
                          benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve
                          Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger
                          Notice Reserve, the “Carve-Out Reserves”).

                  (iv)    Notwithstanding anything to the contrary in the DIP Documents, the
                          Prepetition Documents, or the Interim Orders, following delivery of a
                          Carve-Out Trigger Notice, the applicable DIP Agent and the applicable
                          Prepetition Trustee shall not sweep or foreclose on cash of the DIP Loan
                          Parties in excess of the amount necessary to fully fund the Carve-Out
                          Reserves until the Carve-Out Reserves have been fully funded, but shall
                          have a security interest in any residual interest in the Carve-Out Reserves.

                  (v)     Except to the extent expressly provided by further order of the Court, the
                          DIP Loan Parties may use funds held in the Carve-Out Reserves only to
                          pay Allowed Professional Fees, to pay the other amounts included in the
                          Carve-Out in the manner set forth in the Interim Orders, and to distribute
                          remaining funds in the Carve-Out Reserves pursuant to the terms of the
                          Interim Orders.


                                                   31
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11     Filed 03/08/21     Page 32 of 53




                  [Interim Orders ¶ 8].

        (v)       Events of Default – Both DIP Facilities. Substantially consistent with the
                  Prepetition Documents with additional customary events of default to reflect the
                  debtor-in-possession nature of the DIP Facilities, including, without limitation,
                  the occurrence of a Budget Event or the TX/PA Debtors failure to perform or
                  comply with, in any respect, any of the terms, provisions, conditions, covenants,
                  or obligations under the applicable Interim Order shall constitute an Event of
                  Default. Additional Events of Default include the conversion of the Chapter 11
                  Cases to cases under chapter 7 of the Bankruptcy Code, the dismissal of the
                  Chapter 11 Cases, or the appointment of a trustee in the Chapter 11 Cases, among
                  other events that are specific to the conduct of the Chapter 11 Cases.

                  [Interim Order ¶ 10; DIP Credit Agreements §8.01].

        (w)       Remedies upon Default – Both DIP Facilities. Upon the occurrence and during
                  the continuation of an Event of Default or the “Maturity Date” under the
                  applicable DIP Credit Agreement, notwithstanding the provisions of section 362
                  of the Bankruptcy Code, without any application, motion or notice to, hearing
                  before, or order of this Court, but subject to the terms of the Interim Orders,
                  (a) each of the DIP Agents may declare (i) all outstanding DIP Obligations owing
                  under the respective DIP Documents to be immediately due and payable, (ii) the
                  termination of any further commitment to extend credit to the applicable TX/PA
                  Debtors to the extent any such commitment remains under the respective DIP
                  Facilities, (iii) termination of the respective DIP Facilities and the respective DIP
                  Documents as to any future liability or obligation of the applicable DIP Agents,
                  and the applicable DIP Lenders, without affecting any of the DIP Liens or the DIP
                  Obligations, and (iv) that the application of the applicable Carve-Out has occurred
                  through the delivery of the Carve-Out Trigger Notice to the applicable TX/PA
                  Debtors; and (b) subject to the terms of the Interim Orders, the Prepetition
                  Trustees may declare the termination of the applicable TX/PA Debtors’ ability to
                  use Cash Collateral (any such declaration shall be referred to as a “DIP
                  Termination Declaration” and the date on which a DIP Termination Declaration is
                  delivered shall be referred to as the “DIP Termination Date”). A DIP Termination
                  Declaration shall be delivered to counsel to certain notice parties, including, but
                  not limited to, the TX/PA Debtors, counsel to a Committee (if appointed), and the
                  U.S. Trustee. The automatic stay shall be modified so that five days after the date
                  a DIP Termination Declaration is delivered (such five-day period, the “Remedies
                  Notice Period”), the DIP Agents and the DIP Lenders shall be entitled to exercise
                  their rights and remedies in accordance with their respective DIP Documents (as
                  applicable), and the applicable Interim Order, subject in all respects, to the
                  applicable Carve-Out.

                  [Interim Orders ¶ 11; DIP Credit Agreements §8.01].

        (x)       Stipulations/Challenge Deadline. The applicable TX/PA Debtors will stipulate,
                  acknowledge, and release the Prepetition Secured Parties with respect to the

                                                   32
DOCS_NY:42509.9
                  Case 21-10527-JTD       Doc 11      Filed 03/08/21     Page 33 of 53




                  Prepetition Obligations and the Prepetition Liens, subject to a customary
                  Challenge Deadline (as defined below) for parties in interest. The applicable
                  TX/PA Debtors will also release and indemnify the Prepetition Secured Parties
                  from any claims relating to the Prepetition Obligations, the Prepetition
                  Documents or the negotiation and implementation of the applicable DIP Facility.
                  [Interim Orders ¶ E, ¶ 13]. The “Challenge Deadline” is the date that is no later
                  than seventy-five (75) days from the entry of the applicable Interim Order and as
                  such Challenge Deadline may be extended to the extent permitted by the
                  applicable Interim Order. [Interim Orders ¶ 13(b)(1)]. Nothing in the Interim
                  Order vests or confers on any entity, including the Committee, standing or
                  authority to pursue any claim or cause of action belonging to the TX/PA Debtors
                  or their estates, including, without limitation, Challenge Proceeding with respect
                  to the Stipulations, and all rights to object to such standing are expressly reserved.

        (y)       Releases. The applicable TX/PA Debtors will release the DIP Agents and the DIP
                  Lenders, (among other related or representative parties) (collectively,
                  the “DIP Released Parties”) from any and all obligations and liabilities to the
                  TX/PA Debtors arising in connection with or relating to the applicable DIP
                  Facilities, the DIP Liens, or any of the DIP Documents; provided, that nothing in
                  such release shall relieve the DIP Released Parties from fulfilling their obligations
                  under the applicable DIP Documents and the DIP Orders. [Interim Orders ¶ 30].

        (z)       Indemnity – Both DIP Facilities. Each of the DIP Credit Agreements provides for
                  indemnification by the applicable TX/PA Debtors of the applicable DIP Lenders
                  and the applicable DIP Agent from, or on account of, losses, claims, damages and
                  liabilities related to the applicable DIP Documents. [DIP Credit Agreements
                  §10.03(b)].


                                              Disclosures

                  35.    Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2, a debtor in

possession seeking authority to use cash collateral or obtain financing must disclose the presence

and location of certain provisions contained in the documentation evidencing the cash collateral

usage or financing. The debtor in possession must also justify the inclusion of such provisions.

Set forth below are the disclosures required in accordance with such rules:
               a.      Local Rule 4001-2(a)(i)(A) requires a debtor to disclose the amount of
cash collateral the debtor seeks permission to use or the amount of credit the debtor seeks to
obtain under the proposed loan agreement, including the committed amount of the proposed loan
agreement and the amount of new funding that will actually be available for borrowing by the
debtor: Under the terms of the proposed DIP Facilities, the (i) TX DIP Lenders will provide
a commitment of $15,000,000 under the TX DIP Loan, and (ii) PA DIP Lenders will

                                                   33
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11     Filed 03/08/21     Page 34 of 53




provide a commitment of $75,000,000 under the PA DIP Loans, including $25,000,000 of
new funding available for borrowing. [Interim Orders ¶ 2; DIP Credit Agreements § 2.01].

             b.      Local Rule 4001-2(a)(i)(B) requires a debtor to disclose the pricing and
economic terms, including letter of credit fees, commitment fees, and any other fees:

                  (i)    TX DIP Facility: The TX DIP Lenders will receive a 3% commitment fee
                         with respect to any TX New Money DIP Loans and will otherwise receive
                         administration fees, including customary agency fees for the TX DIP
                         Agent, other fees, costs and expense reimbursements, including attorney’s
                         fees, consistent with similar financings and the terms of the TX Prepetition
                         Documents. [TX DIP Credit Agreement §§2.05, 10.03].

                  (ii)   PA DIP Facility: The PA DIP Lenders will receive a 3% commitment fee
                         with respect to any PA New Money DIP Loans and will otherwise receive
                         administration fees, including customary agency fees for the PA DIP
                         Agent, other fees, costs and expense reimbursements, including attorney’s
                         fees, consistent with similar financings and the terms of the PA Prepetition
                         Documents. [PA DIP Credit Agreement §2.05, §10.03].

                c.      Local Rule 4001-2(a)(i)(C) requires a debtor to disclose any provision that
        specifically limits the Court’s power or discretion to enter future orders in the case: The
        Interim Orders and DIP Documents do not contain any provision that, except
        insofar as the Remedies Notice Period, which is consistent with Local Rule 4001-
        2(a)(i)(S), specifically modifies or terminates the automatic stay, and permits the
        DIP Lenders to exercise remedies, unless the Court orders otherwise within five (5)
        days’ following notice of an Event of Default. [Interim Orders ¶ 11].

                d.     Local Rule 4001-2(a)(i)(D) requires a debtor to disclose any provision that
        provides for the funding of non-debtor affiliates with cash collateral or proceeds of the
        loan, as applicable, and the approximate amount of such funding: The Interim Orders
        and DIP Documents do not contain any provision that provides for the funding of
        non-debtor affiliates with Cash Collateral or proceeds of the DIP Facilities.

                e.     Local Rule 4001-2(a)(i)(E) requires a debtor to disclose any material
        conditions to closing and borrowing, including budget provisions: The conditions to
        closing and borrowing are similar to other financings of this type: [DIP Credit
        Agreements §§4.01, 4.02]. The proceeds of the DIP Facilities may only be used in
        accordance with the applicable Budgets subject to Permitted Variances (as defined
        in §1.01 of the DIP Credit Agreements). [Interim Orders ¶ 2; DIP Credit Agreements
        §8.01].

                 f.      Local Rule 4001-2(a)(i)(F) requires a debtor to disclose any carve-outs
        from liens or superpriority claims, including the material terms of any professional fee
        carve-out: Each of the Interim Orders provide for a Carve Out that includes the sum
        of: (i) all fees required to be paid to the Clerk of this Court and to the U.S. Trustee

                                                  34
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21     Page 35 of 53




        under 28 U.S.C. § 1930(a); (ii) reasonable fees and expenses up to $25,000 incurred
        by a trustee under section 726(b) of the Bankruptcy Code; (iii) to the extent allowed
        at any time, whether by interim or final compensation order, procedural order, or
        otherwise, certain Allowed Professional Fees, on the terms and conditions more fully
        described in the Interim Orders. [Interim Orders ¶ 8].

               g.     Local Rule 4001-2(a)(i)(G) requires a debtor to disclose any provision that
        provides for postpetition liens on unencumbered assets, including the identification of
        such assets: Each of the Interim Orders provides that the applicable DIP Lenders
        will be granted postpetition liens on all assets of the applicable DIP Loan Parties
        that do not constitute Prepetition Collateral and are not otherwise subject to valid,
        perfected, enforceable, and unavoidable security interests or liens in existence as of
        the Petition Date or valid liens perfected (but not granted) after the Petition Date.
        [Interim Orders ¶ 6].

                h.     Bankruptcy Rule 4001(c)(1)(B)(vi) and Local Rule 4001-2(a)(i)(H)
        require a debtor to disclose any provision that provides for sale or plan milestones: The
        DIP Documents provide for the achievement of Milestones relating to the sale of
        substantially all of the assets of the TX/PA Debtors. [DIP Credit Agreements §5.16].

                i.     Local Rule 4001-2(a)(i)(I) requires a debtor to disclose any provision that
        provides any prepayment penalty or other provision that affects the debtor’s right or
        ability to repay the financing in full during the course of the chapter 11 case: The
        Interim Orders and the DIP Documents do not provide for any prepayment
        penalties with respect to the DIP Facilities.

                j.      Local Rule 4001-2(a)(i)(J) requires a debtor to disclose, in jointly
        administered cases, any provision that governs joint liability of the TX/PA Debtors,
        including any provision that would cause one jointly administered debtor to become
        liable for the prepetition debt of another jointly administered debtor for which it was not
        previously subject to: The Interim Orders and the DIP Documents do not provide
        for any jointly administered debtor to become liable for the prepetition debt of
        another jointly administered debtor for which it was not previously obligated.

                k.     Local Rule 4001-2(a)(i)(K) requires a debtor to disclose any provision that
        requires the debtor to pay an agent’s or lender’s expenses and attorneys’ fees in
        connection with the proposed financing or use of cash collateral, without any notice or
        review by the Office of the United States Trustee, the committee appointed under section
        1102 of the Bankruptcy Code (if formed) or, upon objection by either of the foregoing
        parties, the Court: The Interim Orders provide for notice to the United States Trustee
        and any committee appointed under section 1102 of the Bankruptcy Code of any
        fees or expenses of the DIP Lenders, including attorney’s fees, and provides that
        such parties may file objections with the Court with respect to such fees and
        expenses. [Interim Orders ¶ 9(c)].



                                                35
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21     Page 36 of 53




                l.     Local Rule 4001-2(a)(i)(L) requires a debtor to disclose any provision that
        prohibits the use of estate funds to investigate the liens and claims of the prepetition
        lender: Each of the Interim Orders permit the use of Cash Collateral and proceeds
        of the applicable DIP Loans, up to a specified maximum amount, for a Committee to
        investigate the liens and claims of the applicable Prepetition Secured Parties, among
        other matters that are subject to the Stipulations. [Interim Orders ¶ 13].

               m.      Local Rule 4001-2(a)(i)(M) requires a debtor to disclose any termination
        or default provisions concerning the use of cash collateral or the availability of credit:
        The Interim Orders and the DIP Credit Agreements contain termination and
        default provisions relating to the use of Cash Collateral and/or the availability of
        credit under the DIP Loans. [Interim Orders ¶ 10; DIP Credit Agreements §8.01].

                n.     Local Rule 4001-2(a)(i)(N) requires a debtor to disclose any provision that
        grants cross-collateralization protection or elevates prepetition debt to administrative
        expense (or higher) status or that secures prepetition debt with liens on postpetition assets
        (which liens the creditor would not otherwise have by virtue of the prepetition security
        agreement or applicable law): The PA DIP Credit Agreement provides for a roll-up
        (and conversion into DIP Loans) of certain of the PA Prepetition Obligations. Each
        of the Interim Orders also provide for the grant of Adequate Protection Liens to the
        extent of any Diminution in Value of the applicable Prepetition Secured Parties’
        interests in the Prepetition Collateral and also provide for certain Adequate
        Protection Payments for the benefit of the Prepetition Secured Parties. [Interim
        Orders ¶¶ 2, 9].

                o.     Local Rule 4001-2(a)(i)(O) requires a debtor to disclose any provision that
        applies the proceeds of postpetition financing to pay, in whole or in part, prepetition debt
        or which otherwise has the effect of converting (or “rolling up”) prepetition debt to
        postpetition debt: The PA Interim Order provides for a roll-up of certain of the PA
        Prepetition Obligations. [PA Interim Order ¶ 2].

                p.      Local Rule 4001-2(a)(i)(P) requires a debtor to disclose any provision that
        immediately primes valid, perfected and non-avoidable liens existing immediately prior
        to the petition date or that are perfected subsequent to the petition date as permitted by
        section 546(b) of the Bankruptcy Code, in each case that are senior to the lender’s
        prepetition liens under applicable law, without the consent of the affected secured
        creditors, and the proposed notice to be provided to such affected secured creditors:
        None of the Interim Orders or the DIP Documents provide for the immediate
        priming of any valid, perfected and non-avoidable liens existing immediately prior
        to the Petition Date or that are perfected subsequent to the Petition Date as
        permitted by Section 546(b) of the Bankruptcy Code. The DIP Liens are junior and
        subordinate to such liens pursuant to Section 364(c)(3) of the Bankruptcy Code.

               q.     Bankruptcy Rule 4001(c)(1)(B)(iii) and Local Rule 4001-2(a)(i)(Q)
        require a debtor to disclose any provision that (i) binds the estate or other parties in

                                                 36
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21     Page 37 of 53




        interest with respect to the validity, perfection or amount of the secured creditor's
        prepetition lien or the waiver of claims against the secured creditor without first giving
        parties in interest, including, but not limited to, any official committee appointed in these
        cases, at least seventy-five (75) days from the entry of the initial interim order to
        investigate such matters or (ii) limits the Court's ability to grant relief in the event of a
        successful challenge: Each of the Interim Orders contain stipulations and waivers in
        favor of the Prepetition Secured Parties, subject to the Challenge Period which is
        the date that is no later than seventy-five (75) days from the entry of the applicable
        Interim Order as such Challenge Period may be extended to the extent permitted by
        the applicable Interim Order. [Interim Orders ¶ 13].

               r.      Local Rule 4001-2(a)(i)(R) requires a debtor to disclose any provision that
        immediately approves all terms and conditions of the underlying loan agreement
        (provided that provisions in the order that provide that the debtor is authorized to enter
        into and be bound by the terms and conditions of such loan agreement do not need to be
        summarized): Each of the Interim Orders approve the terms and conditions of the
        DIP Facilities with respect to amounts advanced during the interim period prior to
        entry of the Final Orders. [Interim Orders ¶¶ 1, 2].

                s.      Local Rule 4001-2(a)(i)(S) requires a debtor to disclose any provisions
        that modify or terminate the automatic stay or permit the lender to enforce remedies
        following an event of default that do not require at least five (5) days' written notice to
        the trustee or debtor in possession, the Office of the United States Trustee and each
        committee appointed under sections 1102 and 1114 of the Bankruptcy Code (the
        “Remedies Notice Period”), prior to such modification or termination of the automatic
        stay or the enforcement of the lender’s remedies: Each of the Interim Orders require at
        least five (5) days' written notice to the applicable TX/PA Debtors, the Office of the
        United States Trustee and each committee appointed under sections 1102 and 1114
        of the Bankruptcy Code, prior to the modification or termination of the automatic
        stay or the enforcement of the DIP Lenders’ remedies. [Interim Orders ¶ 11].

               t.     Local Rule 4001-2(a)(i)(T) requires a debtor to disclose any provisions
        that seek to limit what parties in interest (other than the debtor) may raise at any
        emergency hearing scheduled during the Remedies Notice Period: Each of the Interim
        Orders do not contain any provisions that limit what other parties in interest (other
        than the debtor) may raise at any emergency hearing scheduled during the
        Remedies Notice Period. [Interim Orders ¶ 11].

                u.     Bankruptcy Rule 4001(c)(1)(B)(xi) and Local Rule 4001-2(a)(i)(U)
        require a debtor to disclose any provisions that grant to the prepetition secured creditor
        liens on the debtor's claims and causes of action arising under sections 544, 545, 547, and
        548 of the Bankruptcy Code (the “Avoidance Actions”) or, in each case, the proceeds
        thereof: Each of the Interim Orders provide, subject to entry of the Final Orders,
        that proceeds of Avoidance Actions are included in the applicable DIP Collateral,
        provided that the applicable DIP Liens shall attach to proceeds from the applicable

                                                 37
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21     Page 38 of 53




        Avoidance Actions arising under section 549 of the Bankruptcy Code. [Interim
        Orders ¶ 6].

               v.      Bankruptcy Rule 4001(c)(1)(B)(x) and Local Rule 4001-2(a)(i)(V) require
        a debtor to disclose any provisions that immediately waive the debtor’s rights under
        section 506(c) of the Bankruptcy Code: The Interim Orders do not provide for the
        immediate waiver of the TX/PA Debtors’ rights under 506(c) and any such waiver is
        subject to entry of the Final Orders. [Interim Orders ¶ 25].

               w.     Local Rule 4001-2(a)(i)(W) requires a debtor to disclose any provisions
        that immediately seek to affect the Court’s power to consider the equities of the case
        doctrine under section 552(b)(1) of the Bankruptcy Code: The Interim Orders do not
        immediately affect the Court’s power to consider the “equities of the case” exception
        under section 552(b) of the Bankruptcy Code, and the application of the “equities of
        the case” exception under section 552 of the Bankruptcy Code to the DIP Agents,
        the DIP Lenders, the Prepetition Trustees or the Prepetition Secured Parties with
        respect to proceeds, products, offspring or profits of any of the Prepetition
        Collateral and any such limitations remain subject to entry of the Final Orders.
        [Interim Orders ¶ 26].

               x.      Local Rule 4001-2(a)(i)(X) requires a debtor to disclose any provisions
        that immediately seek to shield the DIP Lenders or the Prepetition Secured Parties from
        the equitable doctrine of “marshalling” or any similar doctrine: The Interim Orders do
        not immediately seek to shield the DIP Lenders or the Prepetition Secured Parties
        from the equitable doctrine of “marshalling” or any similar doctrine, and the
        application of the equitable doctrine of “marshalling” or any similar doctrine to the
        DIP Lenders or the Prepetition Secured Parties with respect to proceeds, products,
        offspring or profits of any of the DIP Collateral and/or Prepetition Collateral and
        any such limitations remain subject to entry of the Final Orders. [Interim Orders
        ¶ 27].

                y.     Bankruptcy Rule 4001(c)(1)(B)(viii) requires the disclosure of any
        provisions that release, waive, or limit any claim or other cause of action belonging to the
        estate or any trustee: Each of the Interim Orders provide for certain releases of
        claims or causes of action against the DIP Lenders and, subject to the Investigation
        Period, the Prepetition Secured Parties. [Interim Orders ¶ 13]. The stipulations by
        the TX/PA Debtors include, subject to the Investigation Period and Challenge
        Period, the release of the Prepetition Secured Parties. [Interim Orders ¶ 13(b)].

                z.      Bankruptcy Rule 4001(c)(1)(B) requires a debtor to disclose a grant of
        priority or a lien on property of the estate under 364(c) or (d): Each of the Interim
        Orders provide a grant of a priority liens pursuant to sections 364(c) and (d) to the
        DIP Secured Parties. [Interim Orders ¶ 6].




                                                 38
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21     Page 39 of 53




                aa.    Bankruptcy Rule 4001(c)(1)(B)(ii) requires disclosure of the provision of
        adequate protection or priority for claims arising prior to the commencement of the case:
        Each of the Interim Orders provide that the Prepetition Secured Parties will be
        granted adequate protection, in the form of Adequate Protection Liens, Adequate
        Protection Payments and the superpriority Adequate Protection Claims (junior in
        all cases to the claims and liens relating to the DIP Facilities and payment of the
        Carve-Out), to the extent of any Diminution in Value of the Prepetition Secured
        Parties’ interests in the Prepetition Collateral as of the Petition Date. [Interim
        Orders ¶ 9].

                bb.    Bankruptcy Rule 4001(c)(1)(B)(iv) requires disclosure of provisions that
        constitute a waiver or modification of the automatic stay: Each of the Interim Orders
        describe the modification of the automatic stay to the extent necessary to implement
        the Interim Orders and enforce remedies thereunder. [Interim Orders ¶ 12].

                 cc.   Bankruptcy Rule 4001(c)(1)(B)(v) requires disclosure of provisions that
        waive or modify the applicability of nonbankruptcy law relating to the perfection of a lien
        on property of the estate: Each of the Interim Orders include provisions that provide
        for the automatic perfection and validity of the DIP Liens without the necessity of
        any further filing or recording under the laws of any jurisdiction. [Interim Order
        ¶ 6(c)].

                dd.              Bankruptcy Rule 4001(c)(1)(B)(vii) requires disclosure of
        provisions that waive or modify any entity’s authority or right to file a plan, request the
        use of cash collateral under section 363(c), or request authority to obtain credit under
        section 364: The DIP Credit Agreements include provisions that limit the applicable
        TX/PA Debtors’ ability to request the use of cash collateral or request to obtain
        credit under section 364. [DIP Credit Agreements § 8.01(hh)].

                         Need for Financing and Use of Cash Collateral

                  36.   The TX/PA Debtors have an urgent and immediate need for access to

funds available under the DIP Facilities and the use of the Cash Collateral. The TX/PA Debtors

lack sufficient liquidity and do not generate sufficient cash from operations to fund their

respective businesses. Accordingly, without the DIP Facilities and the ability to use Cash

Collateral, the TX/PA Debtors will not have the liquidity needed to operate their respective

businesses, fund their respective ordinary course expenditures (including paying employees),

or pay the expenses necessary to administer their applicable Chapter 11 Cases.             Absent


                                                39
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21     Page 40 of 53




increased funding in the form of the DIP Facilities, the TX/PA Debtors could be forced to

terminate their businesses as going concerns to the detriment of the Debtors, their estates, and all

stakeholders. See Morgner Declaration, at ¶ 10; First Day Declaration, at ¶ 98.

                  37.   The TX/PA Debtors also submit that the DIP Facilities and access to Cash

Collateral will provide a clear message to their respective customers, vendors, employees, and

contract counterparties that each of the TX/PA Debtors’ operations are appropriately funded and

that the TX/PA Debtors have sufficient liquidity to meet their current and future obligations.

The financing will demonstrate that each of the TX/PA Debtors’ ability to continue meeting the

needs of their respective customers, provide compensation to their respective employees, and

operate their respective businesses in the ordinary course. See Morgner Declaration, at ¶ 11.

Accordingly, the TX/PA Debtors strongly urge the Court to authorize the DIP Facilities and the

continued use of Cash Collateral on the terms contemplated in the Interim Orders, the Final

Orders and the DIP Documents, initially on an interim basis and, following the Final Hearing, on

a final basis.

                                             Basis for Relief

 A.      The TX/PA Debtors Should Be Permitted to Obtain Postpetition Financing
         Pursuant to Section 364(c) of the Bankruptcy Code

                  38.   Section 364(c) of the Bankruptcy Code requires a finding, made after

notice and a hearing, that the debtors seeking postpetition financing on a secured basis cannot

“obtain unsecured credit allowable under section 503(b)(l) of [the Bankruptcy Code] as an

administrative expense.” 11 U.S.C. § 364(c).




                                                40
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21      Page 41 of 53




                  39.   In evaluating proposed postpetition financing under section 364(c) of the

Bankruptcy Code, courts perform a qualitative analysis and generally consider similar factors,

including whether:

                        a.     unencumbered credit or alternative financing without superpriority
                               status is available to the debtor;

                        b.     the credit transactions are necessary to preserve assets of the estate;

                        c.     the terms of the credit agreement are fair, reasonable, and
                               adequate;

                        d.     the proposed financing agreement was negotiated in good faith and
                               at arm’s-length and entry thereto is an exercise of sound and
                               reasonable business judgment and in the best interest of the
                               debtors’ estate and its creditors; and

                        e.     the proposed financing agreement adequately protects the
                               prepetition secured parties.

See, e.g., In re Aqua Assoc., 123 B.R. 192 (Bankr. E.D. Pa. 1991) (applying the first three factors

in making a determination under section 364(c)).

                  40.   For the reasons discussed below, the TX/PA Debtors satisfy the standards

required to obtain postpetition financing in these cases on a secured superpriority basis as to the

Collateral under sections 364(c)(1), (2), and (3) of the Bankruptcy Code.

B.       The TX/PA Debtors Were Unable to Obtain
         Financing on More Favorable Terms

                  41.   Prior to the Petition Date, the TX/PA Debtors, through their advisors,

discussed with various third parties the opportunity to provide financing to the TX/PA Debtors,

but none of those parties was prepared to provide DIP financing on an unsecured or junior basis,

and, further, all would have required priming liens on existing collateral of the Prepetition



                                                 41
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11    Filed 03/08/21     Page 42 of 53




Secured Parties. None of the Prepetition Secured Parties were willing to consent to priming liens

and so pursuit of such third-party financing likely would have led to a dispute with each of the

Prepetition Secured Parties.    Accordingly, taking into account the circumstances and the

proposals provided by the DIP Lenders, the TX/PA Debtors determined, in an exercise of their

business judgment, that the DIP Lenders offered the best available economic proposals under the

circumstances. The DIP Lenders are unwilling to lend into the DIP Facilities except on a fully

secured and first priority basis as to the applicable DIP Collateral. See Morgner Declaration, at

¶¶ 13-15; First Day Declaration, at ¶¶ 93-95.

                  42.   The TX/PA Debtors respectfully submit that their efforts to obtain

postpetition financing therefore satisfy the standard required under section 364(c) of the

Bankruptcy Code. See, e.g., In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988)

(where few lenders can or will extend the necessary credit to a debtor, “it would be unrealistic

and unnecessary to require [the debtor] to conduct such an exhaustive search for financing”).

C.       The Proposed Financing Is Necessary to Maximize
         the Value of the TX/PA Debtors’ Estates

                  43.   The TX/PA Debtors seek to use the proceeds of the DIP Facilities for

general working capital purposes in accordance with the applicable Budgets and in order to allow

the TX/PA Debtors to maximize value through an orderly sale process with respect to all or a

portion of their businesses or a plan of reorganization focused on restructuring of their

obligations enabling their businesses to operate as a going concern. The DIP Facilities represent

the best economic alternative for a debtor-in-possession lending arrangement. See First Day

Declaration, at ¶ 99.

                                                42
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11    Filed 03/08/21     Page 43 of 53




                  44.   The use of the proceeds of the financing requested by the TX/PA Debtors

is subject to the Budgets, which accommodate certain permitted variances. The Budgets will be

periodically updated at the times and according to the procedures set forth in the applicable

Interim Orders and applicable DIP Credit Agreements. The initial Budgets have been approved

by the applicable TX/PA Debtors and each of the applicable DIP Agents. The Budgets show the

respective TX/PA Debtors’ projected weekly receipts and disbursements for the period

commencing on the Petition Date through the anticipated Maturity Date of the applicable DIP

Loans. Each of the Budgets has been carefully crafted by the TX/PA Debtors’ advisors and

management to provide each of the TX/PA Debtors with the minimum liquidity needed to

prudently operate their business and meet their anticipated post-petition operating and non-

recurring expenses (such as professional fees, costs and expenses incurred under the DIP Loans,

and adequate protection payments made to the Prepetition Secured Parties. The TX/PA Debtors

believe that the respective Budgets will be adequate, considering all of the applicable TX/PA

Debtors’ available assets, to pay the administrative expenses that may become due or accrued

during the period covered by the Budgets. The amounts that the TX/PA Debtors seek to borrow

by this Motion on an interim basis under the applicable DIP Facilities reflect the payment of

expenses that, in each of the TX/PA Debtors’ business judgment, are necessary to avoid

immediate and irreparable harm to the estates pending the final hearing to approve the proposed

DIP Facilities. See id. at ¶ 100.

                  45.   Without immediate access to the DIP Facilities, the TX/PA Debtors would

be forced to convert to chapter 7 and liquidate their assets. Stated simply, failure to access the


                                                43
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21    Page 44 of 53




DIP Facilities would irreparably damage the TX/PA Debtors’ efforts to consummate the sale of

their businesses or assets or to restructure as a going concern in a manner that would maximize

value for the benefit of all constituents. Accordingly, the TX/PA Debtors urge the Court to

authorize the DIP Facilities on the terms contemplated herein.

D.       The Terms of the Proposed Financing are
         Fair, Reasonable, and Appropriate

                  46.   In considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003);

see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re

Ellingsen MacLean Oil Co.), 65 B.R. 358, 365 (W.D. Mich. 1986) (a debtor may have to enter

into hard bargains to acquire funds).

                  47.   The terms of each of the DIP Credit Agreements were negotiated in good

faith and at arm’s-length between the each of the TX/PA Debtors and the applicable DIP

Lenders, resulting in agreements that are designed to permit the TX/PA Debtors to maximize the

value of their assets and to effectuate an orderly sale process. See First Day Declaration, at ¶ 99.

The TX/PA Debtors submit that the proposed terms of the DIP Facilities are fair, reasonable, and

appropriate under the circumstances. See, e.g., Bray v. Shenandoah Fed. Sav. and Loan Ass’n (In

re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986) (stating that section 364(d) of the

Bankruptcy Code imposes no duty to seek credit from every possible lender); In re Western

Pacific Airlines, Inc., 223 B.R. 567 (Bankr. D. Colo. 1997) (authorizing postpetition financing

that would preserve the value of the debtor’s assets).

                                                 44
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11    Filed 03/08/21    Page 45 of 53




E.       Entry Into the Proposed Financing Reflects
         the TX/PA Debtors’ Sound Business Judgment

                  48.   A debtor’s decision to enter into a postpetition lending facility under

section 364 of the Bankruptcy Code is governed by the business judgment standard. See, e.g.,

Trans World Airlines, Inc. v. Travelers Int’l AG (In re Trans World Airlines, Inc.), 163 B.R. 964,

974 (Bankr. D. Del. 1994) (approving postpetition credit facility because such facility

“reflect[ed] sound and prudent business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34,

38 (Bankr. S.D.N.Y. 1990) (financing decisions under section 364 of the Bankruptcy Code must

reflect a debtor’s business judgment).

                  49.   Bankruptcy courts routinely accept a debtor’s business judgment on many

business decisions, including the decision to borrow money. See, e.g., Group of Inst. Investors v.

Chicago, Mil., St. P. & Pac., 318 U.S. 523, 550 (1943) (holding that decisions regarding

assumption or rejection of leases are left to the business judgment of the debtor); In re Simasko

Prod. Co., 47 B.R. 444, 449 (D. Colo. 1985) (“[b]usiness judgments should be left to the board

room and not to this Court”). Further, one court has noted that “[m]ore exacting scrutiny

[of the debtors’ business decisions] would slow the administration of the debtor’s estate and

increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially.”

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

                  50.   Bankruptcy courts generally will defer to a debtor in possession’s business

judgment regarding the need for and the proposed use of funds, unless such decision is arbitrary

and capricious, In re Curlew Valley Assocs., 14 B.R. 506, 511-13 (Bankr. D. Utah 1981); see



                                                  45
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11    Filed 03/08/21     Page 46 of 53




also Trans World Airlines, Inc., 163 B.R. at 974 (approving interim loan, receivables facility and

asset-based facility based upon prudent business judgment of the debtor), and generally will not

second-guess a debtor in possession’s business decisions involving “a business judgment made

in good faith, upon a reasonable basis, and within the scope of his authority under the Code.”

Curlew Valley, 14 B.R. at 513-14 (footnotes omitted).

                  51.   For the reasons set forth above, the TX/PA Debtors’ sound business

judgment clearly supports approval of the DIP Facilities in order to allow the TX/PA Debtors to

gain access to needed financing and thereby maximize value for all constituents through an

orderly sale process.

F.       The Proposed Roll-Up with Respect to Certain of
         the Prepetition Obligations Should Be Approved

                  52.   Section 363(b) of the Bankruptcy Code permits a debtor to use, sell or

lease property, other than in the ordinary course of business, with court approval. In the Third

Circuit, such transactions should be approved when they are supported by a sound business

purpose. See In re Culp, 545 B.R. 827, 844 (Bankr. D. Del. 2016) (“Transactions under section

363 must be based upon the sound business judgement of the [debtor in possession]”), aff’d In re

Culp, 681 Fe. Appx. 140 (3d Cir. 2017); In re Filene’s Basement, LLC, 2014 WL 1713416, at

*12 (Bankr. D. Del. Apr. 29, 2014). The business judgment rule shields a debtor’s management

from judicial second-guessing.     In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr.

S.D.N.Y. 1986) (“[T]he [Bankruptcy] Code favors the continued operation of a business by a

debtor and a presumption of reasonableness attaches to a debtor’s management decisions.”).




                                                46
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21     Page 47 of 53




                  53.   Repayment of prepetition debt (often referred to as a “roll-up”) is a

common feature in debtor in possession financing arrangements. Courts in this jurisdiction have

approved similar financing features in postpetition loans. See, e.g., In re Blackhawk Mining

LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 13, 2019) (authorizing roll-up of $70 million in

prepetition term loans and up to $82 million of prepetition ABL in interim order); In re ATD

Corporation, No. 18-12221 (KJC) (Bankr. D. Del. Oct. 26, 2018) (authorizing a full roll-up of

the prepetition ABL outstanding principal of $639 million pursuant to interim order); In re

Remington Outdoor Co., Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar. 28, 2018) (authorizing a

roll-up of approximately $150 million which included a full ABL roll-up of $114 million

pursuant to interim order); In re Forever 21, Inc., No. 19-12122 (KG) (approving the repayment

in full of all outstanding amounts under the prepetition revolving credit agreement); In re

Charming Charlie LLC, No. 19-11534 (CSS) (Bankr. D. Del. July 12, 2019) (authorizing a

“creeping” roll-up of prepetition ABL facility of $9.5 million pursuant to interim order); In re

Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 6, 2018) (authorizing full roll-

up of all $489 million outstanding prepetition revolving obligations pursuant to interim order); In

re American Apparel, Inc., No. 15-12055 (Bankr. D. Del. Oct. 6, 2017) (approving on an interim

basis the repayment in full of all outstanding amounts under the prepetition revolving credit

agreement).

                  54.   Courts in other jurisdictions have similarly approved roll-ups of

prepetition debt. See In re Toys “R” Us. Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Oct. 24,

2017) (approving use of debtor in possession financing to pay down or “roll-up” prepetition


                                                47
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21   Page 48 of 53




debt); In re The Gymboree Corp., No. 17-32968 (Bankr. E.D. Va. June 12, 2017) (approving on

an interim basis the conversion and “roll-up” of all outstanding prepetition revolving obligations

and $70 million of prepetition term loan obligations); In re rue21, inc., No. 17-22045 (Bankr.

W.D. Pa. May 18, 2017) (approving on an interim basis the conversion and “roll-up” of all

outstanding prepetition revolving obligations and $100 million of prepetition term loans); In re

BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. March 28, 2017)

(approving on a final basis the conversion and “roll-up” of $35 million of prepetition term loan

obligations); In re BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y.

March 2, 2017) (approving the conversion and “roll-up” of all outstanding prepetition revolving

obligations on a rolling basis following entry of the interim order); In re Aéropostale, Inc.,

No. 16 11275 (Bankr. S.D.N.Y. May 6, 2016) (approving on an interim basis the conversion and

“roll-up” of all outstanding prepetition revolving obligations).

                  55.   As set forth above, the PA DIP Credit Agreement provides that

$50,000,000 of the PA 2019 Prepetition Obligations will be fully repaid by the PA DIP Facility.

The repayment of the PA 2019 Prepetition Obligations is a sound exercise of the PA Debtors’

business judgment and is a material component of the structure of the PA DIP Facility.

The holders of the PA 2019 Bond Loan were unlikely to continue to lend postpetition without

some assurance regarding their prepetition claims. The conversion of certain of the PA 2019

Prepetition Obligations into the DIP PA DIP Facility should be authorized as compensation for,

in consideration for, and solely on account of, the agreement of the holders of the PA 2019 Bond

Loan to provide new-money liquidity and permit access to Cash Collateral of the PA Debtors,


                                                 48
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21     Page 49 of 53




and not as payments under, adequate protection for, or otherwise on account of, any PA 2019

Prepetition Obligations. The conversion and “roll-up” of certain of the PA 2019 Prepetition

Obligations into the PA DIP Facility will enable the PA Debtors to obtain urgently needed

financing to free up liquidity to fund the chapter 11 process. Without the liquidity provided under

the PA DIP Facility necessary to fund the administration of these Chapter 11 Cases and the sale

process, the PA Debtors would be unable to conduct the sale process and maximize value for

their stakeholders. Maintaining the ability to fund the administration of these Chapter 11 Cases

and complete a sale transaction is of immense benefit to all of the PA Debtors’ stakeholders. See

First Day Declaration, at ¶ 97.

                  56.   In light of the foregoing, and taking into account the circumstances of

these Chapter 11 Cases, the roll-up of certain of the existing PA 2019 Prepetition Obligations

upon entry of the Interim Order is reasonable, appropriate, a sound exercise of the PA Debtors’

business judgment, and ultimately in the best interest of all stakeholders given the alternatives.

G.       Section 363 of the Bankruptcy Code Authorizes
         the TX/PA Debtors’ Use of Cash Collateral

                  57.   Section 363(c)(2) of the Bankruptcy Code provides that a debtor in

possession may not use cash collateral unless (A) each entity that has an interest in such cash

collateral provides consent, or (B) the court approves the use of cash collateral after notice and a

hearing. See 11 U.S.C. § 363(c). Section 363(e) of the Bankruptcy Code provides that, “on

request of an entity that has an interest in property used . . . or proposed to be used . . . by the

[debtor in possession], the court . . . shall prohibit or condition such use . . . as is necessary to

provide adequate protection of such interest.” 11 U.S.C. § 363(e).

                                                 49
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11    Filed 03/08/21     Page 50 of 53




                  58.   Here, the TX/PA Debtors seek authority to use the Cash Collateral of the

applicable TX/PA Debtors pursuant to the Budgets and on terms consistent with the Interim

Orders.

                  59.   Bankruptcy Rule 4001(b) permits a court to approve a debtor’s request for

use of cash collateral during the 14-day period following the filing of a motion requesting

authorization to use cash collateral, “only . . . as is necessary to avoid immediate and irreparable

harm to the estate pending a final hearing.” Bankruptcy Rule 4001(b)(2). In examining requests

for interim relief under this rule, courts apply the same business judgment standard applicable to

other business decisions. See, e.g., In re Simasko Production Co., 47 B.R. 444, 449 (D. Colo.

1985); see also In re Ames Dep’t Stores Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After the

14-day period, the request for use of cash collateral is not limited to those amounts necessary to

prevent harm to the debtor’s business.

                  60.   As previously noted, in order to satisfy accruing administrative expenses

and continue their orderly sale efforts, the TX/PA Debtors require access to the DIP Facilities

and the use of Cash Collateral of the applicable TX/PA Debtors. Such use will provide the

TX/PA Debtors with the necessary funds to remain administratively solvent, while allowing the

TX/PA Debtors to maximize value through the pending sale process. Notably, the Prepetition

Secured Parties consent to the TX/PA Debtors’ use of Cash Collateral of the applicable TX/PA

Debtors on the terms of the Interim Orders. See First Day Declaration, at ¶¶ 98-99.

                  61.   Absent access to Cash Collateral, the TX/PA Debtors would face

immediate and irreparable harm. The TX/PA Debtors would be forced to convert their cases to


                                                  50
DOCS_NY:42509.9
                  Case 21-10527-JTD      Doc 11     Filed 03/08/21      Page 51 of 53




chapter 7 and their assets would be liquidated. Thus, immediate access to Cash Collateral is

essential to the TX/PA Debtors’ ability to maximize value for the benefit of all constituents.

H.       Interim Order and Final Hearing

                  62.   Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the TX/PA

Debtors request that the Court set a date for the Final Hearing that is as soon as practicable, and

fix the time and date prior to the final hearing for parties to file objections to the Motion.

                  63.   The urgent need to avoid immediate and irreparable harm to the TX/PA

Debtors’ estates makes it imperative that the TX/PA Debtors be authorized to access the

applicable DIP Facilities and use Cash Collateral of the applicable TX/PA Debtors, pending the

Final Hearing, in order to allow the TX/PA Debtors to administer their cases. Without the ability

to make draws under the applicable DIP Facilities and use Cash Collateral, the TX/PA Debtors

would be unable to meet their ongoing obligations and would be unable to implement their

pending orderly sale process, thus causing irreparable harm to the TX/PA Debtors and the value

of their estates. See First Day Declaration, at ¶¶ 98-99. Accordingly, the TX/PA Debtors

respectfully request that, pending the hearing on a Final Orders, the Interim Orders be approved

in all respects and that the terms and provisions of the Interim Orders be implemented and be

deemed binding and that, after the Final Hearing, the Final Orders be approved in all respects

and the terms and provisions of the Final Orders be implemented and be deemed binding.

                         Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                  64.   To implement the foregoing successfully, the TX/PA Debtors request that

the Court enter an order providing that notice of the relief requested herein satisfies Bankruptcy



                                                  51
DOCS_NY:42509.9
                  Case 21-10527-JTD     Doc 11     Filed 03/08/21     Page 52 of 53




Rule 6004(a) and that the TX/PA Debtors have established cause to exclude such relief from the

14-day stay period under Bankruptcy Rule 6004(h).

                                              Notice

                  65.   Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured

Parties; (c) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties (d) counsel to

the TX/PA DIP Agents and Prepetition Trustees; (e) the Debtors’ forty largest unsecured

creditors on a consolidated basis; (f) any other known party that asserts a lien against the

Debtors’ assets; and (g) all parties entitled to notice pursuant to Local Rule 9013-1(m)(iii). As

the Motion is seeking “first day” relief, within two business days after the hearing on the Motion,

the Debtors will serve copies of the Motion and any order entered respecting the Motion as

required by Local Rule 9013-1(m)(iv). The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.

                                        No Prior Request

                  66.   No prior request for the relief sought in this Motion has been made to this

or any other court.




                                                 52
DOCS_NY:42509.9
                  Case 21-10527-JTD    Doc 11     Filed 03/08/21     Page 53 of 53




                  WHEREFORE, the TX/PA Debtors respectfully request entry of each of the

Interim Orders and the Final Orders (a) granting the relief requested herein, and (b) granting such

other relief as is just and proper.

Dated: March 8, 2021                         PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ James E. O’Neill
                                             Richard M. Pachulski (CA Bar No. 90073)
                                             Gabriel I. Glazer (CA Bar No. 246384)
                                             James E. O’Neill (DE Bar No. 4042)
                                             Steven W. Golden (NY Bar No. 5374152)
                                             919 N. Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Tel: (302) 652-4100
                                             Fax: (302) 652-4400
                                             Email: rpachulski@pszjlaw.com
                                                    gglazer@pszjlaw.com
                                                    joneill@pszjlaw.com
                                                    sgolden@pszjlaw.com

                                             Proposed Attorneys for Debtors and Debtors in
                                             Possession




                                                53
DOCS_NY:42509.9
